Exhibit 10.1

 

[Execution]

 

 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

by and among

 

 

[wellsfargo_logo.jpg] 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Sole Lead Arranger, Book Runner, Syndication Agent, and
Documentation Agent,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders, and

 

KINERGY MARKETING LLC and

 

PACIFIC AG. PRODUCTS, LLC

 

as Borrowers

 

Dated as of August 2, 2017

 



 

 

 

 

 

   

 

 



Table of Contents

 



      Page         1. DEFINITIONS AND CONSTRUCTION. 10         1.1 Definitions
10           1.2 Accounting Terms 50           1.3 Code 51           1.4
Construction 51           1.5 Time References 51           1.6 Schedules and
Exhibits 52         2. LOANS AND TERMS OF PAYMENT. 52         2.1 Revolving
Loans 52           2.2 [Reserved] 52           2.3 Borrowing Procedures and
Settlements 53           2.4 Payments; Reductions of Commitments; Prepayments 59
          2.5 Promise to Pay; Promissory Notes 62           2.6 Interest Rates
and Letter of Credit Fee:  Rates, Payments, and Calculations 63           2.7
Crediting Payments 64           2.8 Designated Account 64           2.9
Maintenance of Loan Account; Statements of Obligations 64           2.10 Fees 65
          2.11 Letters of Credit 65           2.12 Special Provisions Applicable
to Daily Three Month LIBOR 73           2.13 Capital Requirements 74          
2.14 [Reserved] 75           2.15 Joint and Several Liability of Borrowers 75  
        2.16 [Reserved] 79

 

 



 2 

 

 

3. CONDITIONS; TERM OF AGREEMENT. 79         3.1 Conditions Precedent to the
Initial Extension of Credit 79           3.2 Conditions Precedent to all
Extensions of Credit 79           3.3 Maturity 79           3.4 Effect of
Maturity 79           3.5 Early Termination by Borrowers 79         4.
REPRESENTATIONS AND WARRANTIES. 80         4.1 Due Organization and
Qualification; Subsidiaries 80           4.2 Due Authorization; No Conflict 81  
        4.3 Governmental Consents 81           4.4 Binding Obligations;
Perfected Liens 81           4.5 Title to Assets; No Encumbrances 82          
4.6 Litigation 82           4.7 Compliance with Laws 82           4.8 No
Material Adverse Effect 82           4.9 Solvency 82           4.10 Employee
Benefits 82           4.11 Environmental Condition 83           4.12 Complete
Disclosure 83           4.13 Patriot Act 84           4.14 [Reserved] 84        
  4.15 Payment of Taxes 84           4.16 Margin Stock 84           4.17
Governmental Regulation 84           4.18 OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws 84           4.19 Employee and Labor Matters 85

 

 



 3 

 

 

  4.20 [Reserved] 85           4.21 Leases 85           4.22 Eligible Accounts
85           4.23 Eligible Inventory 85           4.24 Location of Inventory 86
          4.25 Inventory Records 86           4.26 Hedge Agreements 86          
4.27 Material Contracts 86         5. AFFIRMATIVE COVENANTS. 86         5.1
Financial Statements, Reports, Certificates 86           5.2 Reporting 86      
    5.3 Existence 86           5.4 Maintenance of Properties 87           5.5
Taxes 87           5.6 Insurance 87           5.7 Inspection 87           5.8
Compliance with Laws 88           5.9 Environmental 88           5.10 Disclosure
Updates 88           5.11 Formation of Subsidiaries 89           5.12 Further
Assurances 89           5.13 [Reserved] 90           5.14 Location of Inventory;
Chief Executive Office 90           5.15 OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws 90           5.16 Compliance with ERISA and the IRC.
90

 

 



 4 

 

 

6. NEGATIVE COVENANTS. 91         6.1 Indebtedness 91           6.2 Liens 91    
      6.3 Restrictions on Fundamental Changes 91           6.4 Disposal of
Assets 92           6.5 Nature of Business 92           6.6 Prepayments and
Amendments 92           6.7 Restricted Payments 92           6.8 Accounting
Methods 93           6.9 Investments 93           6.10 Transactions with
Affiliates 93           6.11 Use of Proceeds 94           6.12 Limitation on
Issuance of Equity Interests 94           6.13 Inventory with Bailees 94        
  6.14 [Reserved] 94           6.15 [Reserved] 94           6.16 Employee
Benefits 94         7. FINANCIAL COVENANTS. 95       8. EVENTS OF DEFAULT. 95  
      8.1 Payments 95           8.2 Covenants 95           8.3 Judgments 96    
      8.4 Voluntary Bankruptcy, etc. 96           8.5 Involuntary Bankruptcy,
etc. 96           8.6 Default Under Other Agreements 96           8.7
Representations, etc. 97           8.8 Guaranty 97

 

 



 5 

 

 

  8.9 Security Documents 97           8.10 Loan Documents 97           8.11
Change of Control 97           8.12 ERISA 97           8.13 Material Adverse
Effect 98         9. RIGHTS AND REMEDIES. 98         9.1 Rights and Remedies 98
          9.2 Remedies Cumulative 98           9.3 Reserved 99         10.
WAIVERS; INDEMNIFICATION. 99         10.1 Demand; Protest; etc. 99          
10.2 The Lender Group’s Liability for Collateral 99           10.3
Indemnification 99         11. NOTICES. 100       12. CHOICE OF LAW AND VENUE;
JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. 101       13. ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS. 104         13.1 Assignments and Participations 104
          13.2 Successors 107         14. AMENDMENTS; WAIVERS. 107         14.1
Amendments and Waivers 108           14.2 Replacement of Certain Lenders 109    
      14.3 No Waivers; Cumulative Remedies 110         15. AGENT; THE LENDER
GROUP. 110         15.1 Appointment and Authorization of Agent 110          
15.2 Delegation of Duties 111           15.3 Liability of Agent 111

 

 



 6 

 

 

  15.4 Reliance by Agent 111           15.5 Notice of Default or Event of
Default 112           15.6 Credit Decision 112           15.7 Costs and
Expenses; Indemnification 113           15.8 Agent in Individual Capacity 113  
        15.9 Successor Agent 114           15.10 Lender in Individual Capacity
114           15.11 Collateral Matters 114           15.12 Restrictions on
Actions by Lenders; Sharing of Payments 116           15.13 Agency for
Perfection 116           15.14 Payments by Agent to the Lenders 117          
15.15 Concerning the Collateral and Related Loan Documents 117           15.16
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information 117           15.17 Several Obligations; No Liability
118           15.18 [Reserved] 118         16. WITHHOLDING TAXES. 118        
16.1 Payments 118           16.2 Exemptions 119           16.3 Reductions 120  
        16.4 Refunds 121         17. GENERAL PROVISIONS. 121         17.1
Effectiveness 121           17.2 Section Headings 121           17.3
Interpretation 121           17.4 Severability of Provisions 122           17.5
Bank Product Provider 122

 

 



 7 

 

 

  17.6 Debtor-Creditor Relationship 122           17.7 Counterparts; Electronic
Execution 123           17.8 Revival and Reinstatement of Obligations; Certain
Waivers 123           17.9 Confidentiality 123           17.10 Survival 125    
      17.11 Patriot Act; Due Diligence 125           17.12 Integration 125      
    17.13 Kinergy as Agent for Borrowers 126           17.14 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 126           17.15 Amendment
and Restatement 127

 

 

 

 

 

 

 

 

 

 



 8 

 

 



EXHIBITS AND SCHEDULES

 

Exhibit A-1 Form of Assignment and Acceptance Exhibit B-1 Form of Borrowing Base
Certificate Exhibit C-1 Form of Compliance Certificate Exhibit J-1 Form of
Joinder Exhibit P-1 Form of Perfection Certificate Schedule A-1 Agent’s Account
Schedule A-2 Authorized Persons Schedule C-1 Commitments Schedule D-1 Designated
Account Schedule E-1 Existing Letters of Credit Schedule P-1 Permitted
Investments Schedule P-2 Permitted Liens Schedule 3.1 Conditions Precedent
Schedule 4.1(b) Capitalization of Borrowers Schedule 4.1(c) Capitalization of
Borrowers’ Subsidiaries Schedule 4.1(d) Subscriptions, Options, Warrants, Calls
Schedule 4.6 Litigation Schedule 4.10 Employee Benefits Schedule 4.11
Environmental Matters Schedule 4.14 Permitted Indebtedness Schedule 4.25
Location of Inventory Schedule 5.1 Financial Statements, Reports, Certificates
Schedule 5.2 Collateral Reporting Schedule 6.5 Nature of Business

 

 

 

 

 

 

 

 

 

 



 9 

 

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of August
2, 2017 by and among the lenders identified on the signature pages hereof (each
of such lenders, together with its successors and permitted assigns, is referred
to hereinafter as a “Lender”, as that term is hereinafter further defined),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Provider (in such capacity, together with its successors and assigns in such
capacity, “Agent”), as sole Lead Arranger (in such capacity, together with its
successors and assigns in such capacity, the “Lead Arranger”), Book Runner (in
such capacity, together with its successors and assigns in such capacity, the
“Book Runner”), syndication agent (in such capacity, together with is successors
and assigns in such capacity, the “Syndication Agent”), and Documentation Agent
(in such capacity, together with its successors and assigns in such capacity,
the “Documentation Agent”), KINERGY MARKETING LLC, an Oregon limited liability
company (“Kinergy”), PACIFIC AG. PRODUCTS, LLC, a California limited liability
company (“Pacific Ag”), and those additional entities that hereafter become
parties hereto as Borrowers in accordance with the terms hereof by executing the
form of Joinder attached hereto as Exhibit J-1 (each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”).

 

The parties agree as follows:

 

1.                DEFINITIONS AND CONSTRUCTION.

 

1.1             Definitions. As used in this Agreement, the following terms
shall have the following definitions:

 

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from an appraisal
company satisfactory to Agent, (b) the scope and methodology (including, to the
extent relevant, any sampling procedure employed by such appraisal company) of
which are satisfactory to Agent, and (c) the results of which are satisfactory
to Agent, in each case, in Agent's Permitted Discretion.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Additional Payment Conditions” means, with respect to any cash dividend or
distribution by a Borrower to Parent, that (a) the amount of such cash dividend
or distribution does not exceed fifty (50%) percent of Excess Cash Flow
(calculated, for the avoidance of doubt, net of all dividends and distributions)
of Borrowers and their Subsidiaries for the trailing twelve (12) month period
most recently then ended, as reflected in unaudited consolidated financial
statements for such trailing twelve (12) months of Borrowers and their
respective Subsidiaries required to be delivered under this Agreement (the “TTM
Financial Statements”), (b) Agent shall receive no less than thirty (30) days
prior written notice from Administrative Borrower setting forth the intended
date and amount of such distribution, together with the TTM Financial
Statements, (c) no Event of Default exists and is continuing or would arise
after giving effect to such dividend or distribution, (d) such dividend or
distribution shall be paid with funds legally available therefor, (e) such
dividend or distribution shall not violate any law or regulation or the terms of
any indenture, agreement or undertaking to which any Borrower is a party or by
which any Borrower or its property are bound, (f) as of the date of such
dividend or distribution, Excess Availability for the thirty (30) consecutive
day period immediately prior to the date of any such distribution, calculated on
a pro forma basis as if such dividend or distribution had occurred on each day
during such thirty (30) day period, shall not be less than 10% of the Maximum
Revolver Amount, and (g) as of the date of such dividend or distribution and
after giving effect to such distribution, Excess Availability shall be not less
than 10% of the Maximum Revolver Amount.

 

 

 



 10 

 

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

 

“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.

 

“Affiliate Company Agreement” shall mean that certain Affiliated Company
Agreement, effective as of July 1, 2015, by and among the Borrowers party
thereto, certain of the Pacific Ethanol Affiliates, and Parent pursuant to which
Parent will provide certain services to Borrowers as more particularly set forth
therein, as amended, restated, modified or supplemented from time to time.

 

“Agent” has the meaning specified therefor in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

 

 

 



 11 

 

 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Margin” means, as of any date of determination, the applicable
margin set forth in the following table that corresponds to the Average Excess
Availability of Borrowers for the most recently completed quarter:

 

Level Average Excess Availability Applicable Margin I ≥ 50% of the Maximum
Revolver Amount 1.5 percentage points II < 50% of the Maximum Revolver Amount
and ≥ 25% of the Maximum Revolver Amount 1.75 percentage points III < 25% of the
Maximum Revolver Amount 2.00 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
quarter. Notwithstanding anything to the contrary herein, the Applicable Margin
shall be the highest percentage set forth above plus two (2%) percent per annum,
at Agent’s option, without notice, (i) either (A) for the period on and after
the date of termination or non-renewal hereof until such time as all Obligations
are indefeasibly paid and satisfied in full in immediately available funds, or
(B) for the period from and after the date of the occurrence of any Event of
Default, and for so long as such Event of Default is continuing as determined by
Agent and (ii) on the Revolving Loans to Borrowers at any time outstanding in
excess of the Borrowing Base (whether or not such excess(es) arise or are made
with or without Agent’s or any Lender’s knowledge or consent and whether made
before or after an Event of Default). The Applicable Margin as of the Closing
Date shall be the Applicable Margin shall be set at the margin in the row styled
“Level II”.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter
as determined by Agent in its Permitted Discretion; provided further, that any
time an Event of Default has occurred and is continuing, the Applicable Unused
Line Fee Percentage shall be set at the margin in the row styled “Level II”:

 

 

 



 12 

 

 

Level Average Revolver Usage Applicable Unused Line Fee Percentage I ≥  50% of
the Maximum Revolver Amount 0.25 percentage points II < 50% of the Maximum
Revolver Amount 0.375 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

 

 

 



 13 

 

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Provider (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, and (b)
the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (b) shall be deemed
to be zero).

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Book Runner” has the meaning set forth in the preamble to this Agreement.

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

 

 



 14 

 

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 

“Borrowing Base” shall mean, at any time, the amount equal to:

 

(a)              the sum of:

 

(i)               eighty-five percent (85%) of the Eligible Accounts of
Borrowers; plus

 

(ii)             the lesser of (A) $50,000,000, (B) seventy percent (70%)
multiplied by the Value of the Eligible Inventory and Eligible-In-Transit
Inventory of Borrowers, or (C) eighty-five percent (85%) of the Net Recovery
Percentage multiplied by the Value of Eligible Inventory and Eligible In-Transit
Inventory of Borrowers; minus

 

(b)   Reserves.

 

In no event shall the amount determined under the foregoing clauses (a)(ii)(B)
or (a)(ii)(C) include more than $30,000,000 in respect of domestic Eligible
In-Transit Inventory or more than $25,000,000 in respect of corn co-products
(including wet-milling by-products and dry-milling byproducts).

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California or
North Carolina, except that, if a determination of a Business Day shall relate
to any determination of Daily Three Month LIBOR Rate, the term “Business Day”
also shall exclude any day on which banks are closed for dealings in Dollar
deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, and (b) expenditures during such period that, pursuant to a
written agreement, are reimbursed by a third Person (excluding any Loan Party or
any of its Affiliates).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000, (e)
Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.

 

 

 



 15 

 

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“CFC” ” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC.

 

“Change of Control” shall mean (a) the transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of any Borrower or
any Loan Party (including Parent) to any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act), other than as permitted in Section 6.4
hereof; (b) the liquidation or dissolution of any Borrower or any Loan Party
(including Parent) or the adoption of a plan by the stockholders of any such
Loan Party relating to the dissolution or liquidation of any such Loan Party,
other than as permitted in Section 6.4 hereof; (c) the acquisition by any Person
or group (as such term is used in Section 13(d)(3) of the Exchange Act), except
Parent, of beneficial ownership, directly or indirectly, of a majority of the
voting power of the total outstanding Voting Stock of any Loan Party or the
Board of Directors (or similar governing authority) of any Loan Party; (d) with
respect to Parent only, the occupation at any time of a majority of the seats
(other than vacant seats) on the board of directors of Parent by Persons who
were not (i) directors of the Parent on the date of this Agreement, (ii)
nominated or appointed by the board of directors of Parent, or (iii) approved by
the board of directors of Parent as director candidates prior to their election,
or any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of the voting power of the total
outstanding Voting Stock of Parent with the ability to change the majority of
seats (other than vacant seats) on the board of directors of Parent in the
foregoing manner set forth in this clause (d), or (e) the failure of Parent to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any Borrower; or (e) the failure of Kinergy to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of Pacific Ag.

 

“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

 

 



 16 

 

 

“Closing Date” means the date of the making of the initial Revolving Loan (or
other extension of credit) under this Agreement.

 

“Code” means the California Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

 

“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 to this Agreement or in the Assignment
and Acceptance pursuant to which such Lender became a Lender under this
Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Agent.

 

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

 

 



 17 

 

 

“Daily Three Month LIBOR Rate” means, for any day, the rate per annum for United
States dollar deposits determined by Agent for the purpose of calculating the
effective interest rate for loans that reference Daily Three Month LIBOR Rate as
the Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans (and, if such rate is below zero, the Daily Three Month LIBOR Rate shall
be deemed to be zero). Borrowers understand and agree that Agent may base its
determination of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Lender in its discretion deems
appropriate, including but not limited to the rate offered for U.S. dollar
deposits on the London Inter-Bank Market. When interest is determined hereunder
in relation to Daily Three Month LIBOR Rate, each change in the interest rate
hereunder shall become effective each Business Day that Agent determines that
Daily Three Month LIBOR Rate has changed.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

 

“Defaulting Lender Rate” means the Base Rate plus the Applicable Margin.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

 

 



 18 

 

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve months (or such shorter period as
Agent may determine, in its Permitted Discretion), that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

 

“Disqualified Institution” means, on any date, (a) any Person designated by
Administrative Borrower as a “Disqualified Institution” by written notice
delivered to Agent prior to the date hereof, and (b) those Persons who are
direct competitors of the Borrowers identified in writing by Administrative
Borrower to Agent from time to time, subject to the written consent of Agent;
provided, that “Disqualified Institutions” shall exclude any Person that
Administrative Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to Agent from time to time; provided
further, that in connection with any assignment or participation, the Assignee
or Participant with respect to such proposed assignment or participation that is
an investment bank, a commercial bank, a finance company, a fund, or other
Person which merely has an economic interest in any such direct competitor, and
is not itself such a direct competitor of Borrower or its Subsidiaries, shall
not be deemed to be a Disqualified Institution for the purposes of this
definition.

 

“Documentation Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 

 

 



 19 

 

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

“EBITDA” means, with respect to any fiscal period and with respect to Borrowers,
determined, in each case, on a consolidated basis in accordance with GAAP:

 

(a)    the consolidated net income (or loss),

 

minus

 

(b)   without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net income (or loss) for such
period:

 

(i)         extraordinary gains,

 

(ii)       interest income,

 

(iii)     Management Fees for such period to the extent paid to Parent in such
period but are attributable to any prior period (all to the extent deducted in
the computation of consolidated net income or loss for such period), and

 

(iv)       non-cash income for such period (all to the extent included in the
computation of consolidated net income or loss for such period),

 

plus

 

(c)    without duplication, the sum of the following amounts for such period to
the extent included in determining consolidated net income (or loss) for such
period:

 

(i)         non-cash extraordinary losses,

 

(ii)       Interest Expense (to the extent deducted in the computation of
consolidated net income or loss for such period),

 

(iii)     income taxes (to the extent deducted in the computation of
consolidated net income or loss for such period),

 

(iv)      depreciation and amortization,(including amortization of deferred
financing fees), non-cash impairment charges, imputed interest and deferred
compensation, non-cash inventory valuation adjustments, non-cash mark-to-market
of derivative instruments and bank fees paid for such period (all to the extent
deducted in the computation of consolidated net income or loss for such period),
all in accordance with GAAP, and

 

(v)       Management Fees for such period to the extent not paid to Parent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

 

 



 20 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” shall mean Accounts created by a Borrower that in each case
satisfy the criteria set forth below as determined by Agent in good faith and in
the exercise of its reasonable credit judgment. In general, Accounts shall be
Eligible Accounts if:

 

(a)    such Accounts arise from the actual and bona fide sale and delivery of
goods bysuch Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

 

(b)             intentionally omitted;

 

(c)              such Accounts comply with the terms and conditions contained in
Section 4.2 of this Agreement;

 

(d)             such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or similar terms under which payment by
the account debtor may be conditional or contingent;

 

(e)              the chief executive office of the account debtor with respect
to such Accounts is located in the United States of America or Canada (provided,
that, at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be reasonably required by Agent to perfect the security
interests of Agent in those Accounts of an account debtor with its chief
executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Agent may reasonably request to enable Agent as
secured party with respect thereto to collect such Accounts under the applicable
Federal or Provincial laws of Canada) or, at Agent’s option, if the chief
executive office and principal place of business of the account debtor with
respect to such Accounts is located other than in the United States of America
or Canada, then if: (i) the account debtor has delivered to such Borrower an
irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance reasonably
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
such Borrower has complied with the terms of Section 7(d) of the Guaranty and
Security Agreement with respect to the assignment of the proceeds of such letter
of credit to Agent or naming Agent as transferee beneficiary thereunder, as
Agent may specify, or (ii) such Account is subject to credit insurance payable
to Agent issued by an insurer and on terms and in an amount reasonably
acceptable to Agent, or (iii) such Account is otherwise reasonably acceptable in
all respects to Agent (subject to such lending formula with respect thereto as
Agent may determine in good faith and in the exercise of its reasonable credit
judgment);

 

 

 



 21 

 

 

(f)              such Accounts do not consist of progress billings (such that
the obligation of the account debtors with respect to such Accounts is
conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement in writing from the account debtor, in form and substance
reasonably satisfactory to Agent, confirming the unconditional obligation of the
account debtor to take the goods related thereto and pay such invoice;

 

(g)             the account debtor with respect to such Accounts has not
asserted a counterclaim, defense or dispute and is not owed or does not claim to
be owed any amounts that may give rise to any right of setoff or recoupment
against such Accounts (but the portion of the Accounts of such account debtor in
excess of the amount at any time and from time to time owed by such Borrower to
such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts);

 

(h)             there are no facts, events or occurrences which would impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;

 

(i)               such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent;

 

(j)               neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or any Loan Party;

 

(k)             the account debtors with respect to such Accounts are not any
foreign government, the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, unless, if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent in its Permitted Discretion;

 

(l)               there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which might
result in any material adverse change in any such account debtor’s financial
condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

(m)            (i) the aggregate amount of such Accounts of the Borrowers owing
by a single account debtor (other than Royal Dutch Shell plc, Idemitsu Apollo
Corporation, Maverik, Inc., Valero Energy Corporation, Tesoro Corporation,
ConocoPhillips Company, Chevron Corporation and Vitol, Inc.) do not constitute
more than twenty (20%) percent of the aggregate amount of all otherwise Eligible
Accounts, (ii) with respect to any Borrower, the aggregate amount of such
Accounts of such Borrower owing by any of Sinclair, Idemitsu Apollo Corporation,
Maverik, Inc. or Vitol, Inc. do not, in each case, constitute more than
twenty-five (25%) percent of the aggregate amount of all otherwise Eligible
Accounts, (iii) the aggregate amount of such Accounts owing by any of Royal
Dutch Shell plc, Valero Energy Corporation, Tesoro Corporation, Carne I Corp. or
Conoco Phillips do not, in each case, constitute more than thirty five (35%)
percent of the aggregate amount of all otherwise Eligible Accounts, and (iv) the
aggregate amount of such Accounts owing by Chevron Corporation do not constitute
more than forty-five (45%) percent of the aggregate amount of all otherwise
Eligible Accounts (but the portion of the Accounts not in excess of the
applicable percentages set forth above may be deemed Eligible Accounts and such
applicable percentages may from time to time be increased by Agent in the
exercise of its Permitted Discretion at the request of Borrower, and may from
time to time be reduced by Agent in the exercise of its sole discretion (and,
with respect to any such reduction below such initial percentages, in accordance
with and subject to the terms hereof);

 

 

 



 22 

 

 

(n)             such Accounts are not unpaid more than (i) in the case of
Accounts of Pacific Ag, thirty (30) days after the original due date for such
Accounts or ninety (90) days after the date of the original invoice for them,
and (ii) in the case of all other Accounts, thirty (30) days after the original
due date for such Accounts or forty-five (45) days after the date of the
original invoice for them;

 

(o)             the account debtor is not located in a state requiring the
filing of a Notice of Business Activities Report or similar report in order to
permit such Borrower to seek judicial enforcement in such State of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost;

 

(p)             such Accounts are owed by account debtors whose total
indebtedness to such Borrower does not exceed the credit limit with respect to
such account debtors as determined by such Borrower from time to time, to the
extent such credit limit as to any account debtor is established consistent with
the current practices of such Borrower as of the date hereof and such credit
limit is reasonably acceptable to Agent (but the portion of the Accounts not in
excess of such credit limit may be deemed Eligible Accounts); and

 

(q)             such Accounts are owed by account debtors deemed creditworthy at
all times by Agent in good faith and in the exercise of its reasonable credit
judgment;

 

(r)              such Accounts are not owed by an account debtor who has fifty
percent (50%) or more of its aggregate Accounts ineligible under clauses (b) or
(n) of this definition; and

 

(s)              such Accounts do not arise from the sale of Pacific Ethanol
Acquired Inventory unless the Special Eligibility Conditions have been satisfied
as reasonably determined by Agent in good faith.

 

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith and in the exercise of its reasonable credit judgment based on either: (i)
an event, condition or other circumstance arising after the date hereof, or (ii)
an event, condition or other circumstance existing on the date hereof to the
extent Agent has no written notice thereof from a Borrower prior to the date
hereof, in either case under clause (i) or (ii) which adversely affects or could
reasonably be expected to adversely affect the Accounts in the good faith
determination of Agent based upon the exercise of its reasonable credit
judgment. Any Accounts that are not Eligible Accounts shall nevertheless be part
of the Collateral.

 

“Eligible Finished Goods Inventory” means Inventory that qualifies as Eligible
Inventory and consists of first quality finished goods held for sale in the
ordinary course of Borrowers’ business.

 

“Eligible In-Transit Inventory” means shall mean, as to each Borrower, all
finished goods Inventory of such Borrower (including ethanol, corn, co-products,
dry and wet distillers grain, corn oil, germ, and yeast) which is in transit to
one of the Borrowers’ facilities (as identified on Schedule 4.25), from one such
facility to another or in transit to a customer of such Borrower and which
Inventory (a) (i) has been paid for and is owned by such Borrower, or (ii) is
subject to a Letter of Credit, (b) is fully insured, (c) is subject to a first
priority security interest in and lien upon such goods in favor of Agent (except
for any possessory lien upon such goods in the possession of a freight carrier
or shipping company securing only the freight charges for the transportation of
such goods to Borrowers), (d) to the extent requested by Agent, (i) is evidenced
or deliverable pursuant to documents that have been delivered to Agent or an
agent acting on its behalf or designating Agent as consignee or (ii) Agent shall
have received a Collateral Access Agreement from the freight carrier or shipping
company in possession of the goods, duly authorized, executed and delivered by
such freight carrier or shipping company in favor of Agent, (e) is not Pacific
Ethanol Acquired Inventory unless the Special Eligibility Conditions have been
satisfied as reasonably determined by Agent in good faith and (f) is otherwise
deemed to be “Eligible Inventory” hereunder.

 

 

 



 23 

 

 

“Eligible Inventory” means , as to each Borrower, Inventory of such Borrower
(excluding any Swap Inventory) consisting of (i) finished goods held for resale
in the ordinary course of the business of such Borrower, (ii) raw materials
consisting of corn and feed stock and (iii) certain other raw materials of the
such Borrower deemed eligible by Agent in good faith and in the exercise of its
reasonable credit judgment, that in each case satisfy the criteria set forth
below as determined by Agent in good faith and in the exercise of its reasonable
credit judgment. In general, Eligible Inventory shall not include: (a) (i) raw
materials described in clause (iii) above, except to the extent deemed eligible
by Agent in good faith and in the exercise of its reasonable credit judgment,
and work in process, (ii) components which are not part of finished goods, (iii)
spare parts for equipment, (iv) packaging and shipping materials, or (v)
supplies used or consumed in such Borrower’s business; (b) Inventory at premises
other than those owned or leased and controlled by a Borrower unless Agent has
received a Collateral Access Agreement or Pacific Ethanol Acquired Inventory
commingled with assets of the Pacific Ethanol Affiliates; (c) Inventory subject
to a security interest or lien in favor of any Person other than Agent except
those permitted in this Agreement and, if such security interest secures
Indebtedness for borrowed money or could have priority over the security
interest in favor of Agent, that are subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent; (d) Inventory located at the premises of or in the
possession of any Ethanol Holder that has become the subject of any Insolvency
Proceeding or had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, (e) bill and hold
goods; (f) unserviceable, obsolete or slow moving Inventory; (g) Inventory that
is not subject to the first priority, valid and perfected security interest of
Agent; (h) damaged and/or defective Inventory or returned Inventory to the
extent that such returned Inventory remains subject to an Account deemed to be
an Eligible Account hereunder; (i) Inventory purchased or sold on consignment;
(j) in-transit inventory other than Eligible In-Transit Inventory and (k)
Inventory located outside the United States of America (except, if approved in
writing by Agent in its sole discretion, Canada).

 

The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in good
faith and in the exercise of its reasonable credit judgment based on either: (i)
an event, condition or other circumstance arising after the date hereof, or (ii)
an event, condition or other circumstance existing on the date hereof to the
extent Agent has no written notice thereof from any Borrower (or Administrative
Borrower on behalf of any Borrower) prior to the date hereof, in either case
under clause (i) or (ii) which adversely affects or could reasonably be expected
to adversely affect the Inventory in the good faith determination of Agent based
upon the exercise of its reasonable credit judgment. Pacific Ethanol Acquired
Inventory shall not constitute Eligible Inventory unless the Special Eligibility
Conditions have been satisfied as reasonably determined by Agent in good faith
and such Pacific Ethanol Acquired Inventory is otherwise deemed Eligible
Inventory hereunder. Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

 

 



 24 

 

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.

 

“Employee Benefit Plan” means an employee benefit plan within the meaning of
Section 3(3) of ERISA, which is sponsored, maintained or contributed to by any
Loan Party for the benefit of its respective employees.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

 

 



 25 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” ” means (i) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (ii) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (iii)
any organization subject to ERISA that is a member of an affiliated service
group of which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (iv) any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of such Loan Party or its Subsidiaries under
IRC Section 414(o).

 

“Ethanol Holder” means any Person that has possession of, or on whose premises
is located, any Ethanol Products owned by any Loan Party or in which any Loan
Party has or is deemed by law to have rights in or the power to convey rights
in.

 

“Ethanol Products” mean, collectively, ethanol, ethanol co-products, corn, corn
co-products, and co-products of the ethanol production process (which may
include any of the following: Corn Gluten Meal, Corn Gluten Feed, Wet Distillers
Grains, Dry Distillers Grains, Corn Condensed Distillers Solubles, Corn Germ,
Distillers Grains with Solubles, Corn Oil, and Yeast).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

 

“Excess” has the meaning specified therefor in Section 2.14 of this Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the sum of (a) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of Borrowers which
are outstanding more than forty-five (45) days past due as of the end of the
immediately preceding month or at Agent’s option, as of a more recent date based
on such reports as Agent may from time to time specify (other than trade
payables or other obligations being contested or disputed by Borrowers in good
faith), plus (b) without duplication, the amount of checks issued by Borrowers
to pay trade payables and other obligations which are more than forty-five (45)
days past due as of the end of the immediately preceding month or at Agent’s
option, as of a more recent date based on such reports as Agent may from time to
time specify (other than trade payables or other obligations being contested or
disputed by Borrowers in good faith), but not yet sent.

 

“Excess Cash Flow” shall mean, without duplication, with respect to any fiscal
period of Borrowers: (a) EBITDA for such fiscal period, less (b) the sum of (i)
all cash Interest Expense during such fiscal period, plus (ii) unfinanced
Capital Expenditures made or incurred during such fiscal period, plus (iii) all
regularly scheduled (as determined at the beginning of the respective fiscal
period) principal payments of Indebtedness incurred, paid or assumed for
borrowed money and Indebtedness with respect to Capital Leases (and without
duplicating items in (a)(i) and (iii) of this definition, the interest component
with respect to Indebtedness under Capital Leases) during such fiscal period,
plus (c) taxes paid during such fiscal period in cash.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

 

 



 26 

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office is located in or as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document), (ii)
United States federal withholding taxes that would not have been imposed but for
a Lender’s or a Participant’s failure to comply with the requirements of Section
16.2 of this Agreement, (iii) any United States federal withholding taxes that
would be imposed on amounts payable to a Foreign Lender based upon the
applicable withholding rate in effect at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office, other than a
designation made at the request of a Loan Party), except that Excluded Taxes
shall not include (A) any amount that such Foreign Lender (or its assignor, if
any) was previously entitled to receive pursuant to Section 16.1 of this
Agreement, if any, with respect to such withholding tax at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
and (B) additional United States federal withholding taxes that may be imposed
after the time such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), as a result of a change in law, rule,
regulation, treaty, order or other decision or other Change in Law with respect
to any of the foregoing by any Governmental Authority, and (iv) any United
States federal withholding taxes imposed under FATCA.

 

“Existing Letters of Credit” means those letters of credit issued pursuant to
the Existing Loan Agreement for the account of a Borrower or any Guarantor or
for which such Borrower or Guarantor is otherwise liable listed on Schedule E-1
hereto, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

“Existing Loan Agreement” shall mean the Amended and Restated Loan and Security
Agreement, dated May 4, 2012, entered into and executed between Kinergy, Wells
Fargo Bank, National Association, as Agent, and Wells Fargo Bank, National
Association, as Sole Lead Arranger, Manager and Bookrunner.

 

“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

 

 



 27 

 

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

“Fixed Charges” means, with respect to any fiscal period with respect to
Borrowers determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense required to be paid (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, plus (b) all principal payments in respect
of Indebtedness made during such period (excluding payments in respect of Loans
which do not result in a permanent reduction of the Maximum Revolver Amount but
including payments of Indebtedness with respect to Capital Leases), plus (c) all
federal, state, and local income taxes required to be paid during such period,
and plus (d) all Restricted Payments paid during such period (and without
duplicating items in (a), (b), (c) and (d) of this definition, the interest
component with respect to Indebtedness under Capital Leases during such period).

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrowers determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus Unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, minus the aggregate amount of consideration and other transaction
expenses paid by Borrowers with respect to the Fuel Logistics Acquisition (net
of the amount of any such consideration and transaction expenses provided by
Parent on behalf of Borrowers), to (b) Fixed Charges of such Borrower and its
Subsidiaries, on a consolidated basis, for such period.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Fuel Logistics Acquisition” means that certain proposed transaction whereby a
Loan Party or Subsidiary thereof shall acquire a majority Equity Interest in
Fuel Logistics LLC, an Oregon limited liability company, or a newly formed
entity, from Lane Forest Products, LLC, Inc. an Oregon corporation, for the
purpose of transloading by direct connection via an offloading and pumping
facility to the Kinder Morgan facility located on Prairie Road in Eugene,
Oregon.

 

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, including, in any event, but without
duplication, with respect to the Loan Parties and their Subsidiaries, the
Revolver Usage, and the amount of their Capitalized Lease Obligations.

 

 

 



 28 

 

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantor” means (a) Parent as the “Guarantor” under that certain Second
Amended and Restated Guarantee dated as of even date herewith, in form and
substance reasonably satisfactory to Agent, executed and delivered by Parent
(the “Limited Guaranty”), (b) any Person that is a "Guarantor" under the
Guaranty and Security Agreement, and (c) each other Person that becomes a
guarantor after the Closing Date pursuant to Section 5.11 of this Agreement.

 

“Guaranty and Security Agreement” means (a) a guaranty and security agreement,
dated as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties (other
than Parent) to Agent and (b) the Limited Guaranty.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Hedge Provider” means Wells Fargo or any of its Affiliates.

 

“Increased Reporting Event” means if at any time (a) Excess Availability is less
than twenty-five percent (25%) of the Maximum Revolver Amount, or (b) a Default
or Event of Default shall have occurred and be continuing.

 

 

 



 29 

 

 

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 90 consecutive days.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses) and any earn-out or similar
obligations, (f) all monetary obligations of such Person owing under Hedge
Agreements (which amount shall be calculated based on the amount that would be
payable by such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Disqualified Equity Interests of such Person, and (h)
any obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness which is limited or is non-recourse to a
Person or for which recourse is limited to an identified asset shall be valued
at the lesser of (A) if applicable, the limited amount of such obligations, and
(B) if applicable, the fair market value of such assets securing such
obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

 

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

 

 

 



 30 

 

 

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

 

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.

 

“Lead Arranger” has the meaning set forth in the preamble to this Agreement.

 

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

 

 



 31 

 

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Loan Party or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by the
Lender Group, (b) documented out-of-pocket fees or charges paid or incurred by
Agent in connection with the Lender Group’s transactions with each Loan Party
and its Subsidiaries under any of the Loan Documents, including, photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, real estate surveys, real
estate title policies and endorsements, and environmental audits, (c) Agent’s
customary fees and charges imposed or incurred in connection with any background
checks or OFAC/PEP searches related to any Loan Party or its Subsidiaries, (d)
Agent’s customary fees and charges (as adjusted from time to time) with respect
to the disbursement of funds (or the receipt of funds) to or for the account of
any Borrower (whether by wire transfer or otherwise), together with any
out-of-pocket costs and expenses incurred in connection therewith, (e) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (f) reasonable, documented out-of-pocket costs
and expenses paid or incurred by the Lender Group to correct any default or
enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (g) field examination, appraisal, and valuation fees and expenses
of Agent related to any field examinations, appraisals, or valuation to the
extent of the fees and charges (and up to the amount of any limitation) provided
in Section 2.10 of this Agreement, (h) Agent’s and Lenders’ reasonable,
documented costs and expenses (including reasonable and documented attorneys’
fees and expenses) in defending any claims made or threatened against Agent or
any Lender arising out of the transactions contemplated hereby and under any
other Loan Documents, except to the extent arising from any such Agent’s or
Lender’s gross negligence or willful misconduct, (i) Agent’s reasonable,
documented costs and expenses (including reasonable and documented attorneys’
fees and expenses) relative to any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with any Loan
Party or any of its Subsidiaries, (i) Agent’s reasonable and documented costs
and expenses (including reasonable and documented attorneys’ fees and due
diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable costs and expenses relative to the rating of CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
and (j) Agent’s reasonable and documented costs and expenses (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).

 

 

 



 32 

 

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.

 

“Letter of Credit Sublimit” means $20,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Revolver Amount, and (b) the Borrowing Base as of such date of determination.

 

“Liquidity” means, as of any date of determination, any amount equal to the
Excess Availability plus all Qualified Cash.

 

“Loan” means any Revolving Loan, Swing Loan, or Extraordinary Advance made (or
to be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Loan Documents” means this Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, the Parental Assistance Agreement, any Issuer Documents,
the Letters of Credit, the Loan Manager Side Letter, the Mortgages, the Patent
Security Agreement, the Trademark Security Agreement, any note or notes executed
by Borrowers in connection with this Agreement and payable to any member of the
Lender Group, and any other instrument or agreement entered into, now or in the
future, by any Loan Party or any of its Subsidiaries and any member of the
Lender Group in connection with this Agreement (but specifically excluding Bank
Product Agreements).

 

 

 



 33 

 

 

“Loan Manager Side Letter” means that certain letter agreement between the
Borrowers and Wells Fargo regarding the terms under which Wells Fargo will
provide services to the Borrowers in respect of Wells Fargo’s proprietary
automated loan management program.

 

“Loan Party” means any Borrower or any Guarantor; provided that, except as
expressly provided herein to the contrary, the term Loan Party shall exclude the
Parent.

 

“Management Fees” means payments for services rendered pursuant to the Affiliate
Company Agreement.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means any condition, change, effect or circumstance
that, individually or when taken together with all such conditions, changes,
effects or circumstances, has or would reasonably be expected to have an adverse
effect on the financial condition, assets, properties, business, operations or
results of operations of any of the Borrowers which is material to such
Borrower, excluding (a) any changes or effects that are not unique to such
Borrower and do not adversely affect such Borrower disproportionately compared
to its competitors, directly resulting from general changes in economic,
financial or capital market, regulatory, political or national security
conditions (including acts of war or terrorism), (b) any changes in conditions
generally applicable to the industries in which such Borrower is involved, (c)
any changes that result from the announcement or the consummation of the
transactions contemplated hereby, (d) any “going concern” or similar
qualification to the opinion of Borrowers’ or Parent’s independent certified
public accountants with respect to the financial statements of Borrowers or
Parent, unless such “going concern” or similar qualification to any such opinion
relates solely to Borrowers (independent of Parent), and (e) any changes or
effects that have been disclosed to Agent and Lenders as of the date hereof that
has or could reasonably be expected to have a material adverse effect on the
financial condition, assets, properties, business, operations or results of
operations of any of the Borrowers (the foregoing exclusion in this clause (e)
shall not apply to any changes or effects that have not been disclosed to Agent
and Lenders as of the date hereof or any changes or affects arising after the
date hereof).

 

“Material Contract” shall mean (a) any contract or agreement (other than the
Financing Agreements and any ethanol purchase and sale contracts or agreements),
written or oral, of any Borrower involving monetary liability of or to any
Person in an amount in excess of $750,000, (b) any ethanol purchase and sale
contract or agreement with a stated term in excess of six (6) months and (c) any
contract or other agreement (other than the Financing Agreements), whether
written or oral, to which any Borrower is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.

 

“Maturity Date” means August 2, 2022.

 

“Maximum Revolver Amount” means $100,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement.

 

 

 



 34 

 

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute for the benefit of its respective
employees or has any liability, contingent or otherwise or could be assessed
Withdrawal Liability assuming a complete withdrawal from any such multiemployer
plan.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Borrowers’ Inventory that is reasonably estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be determined as to
each category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, by any Loan Party or any of its Subsidiaries if the
plan assets are not sufficient to pay all plan liabilities, (d) the institution
of proceedings to terminate, or the appointment of a trustee with respect to,
any Pension Plan by the PBGC or any Pension Plan or Multiemployer Plan
administrator, (e) any Loan Party or any of its Subsidiaries become aware of any
other event or condition that would constitute grounds under Section 4042(a) of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan, with respect to which the PBGC is reasonably likely to take such
action in the reasonably-foreseeable future, (f) the imposition of a Lien
pursuant to the IRC or ERISA in connection with any Pension Plan or any Loan
Party or any of its Subsidiaries become aware of the existence of any facts or
circumstances that is reasonably expected to result in the imposition of a Lien,
(g) the partial or complete withdrawal of any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, (h) any Loan Party or any of its Subsidiaries
receiving written notice of any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any Loan Party or any of its Subsidiaries receiving written notice of any
event or condition that results in the termination of a Multiemployer Plan under
Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) the
failure of any Pension Plan or Multiemployer Plan to meet the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA), whether or not waived, (n) the filing of an
application for a waiver of the minimum funding standards within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) with
respect to any Pension Plan or Multiemployer Plan, (o) the failure by any Loan
Party or any of its Subsidiaries to make by its due date a required payment or
contribution with respect to any Pension Plan or Multiemployer Plan, (p) any
event that results in or could reasonably be expected to result in a liability
by a Loan Party pursuant to Title I of ERISA or the excise tax provisions of the
IRC relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC, or (q)
any of the foregoing is reasonably likely to occur in the following 30 days.

 

 

 



 35 

 

 

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party (including Parent) arising
out of, under, pursuant to, in connection with, or evidenced by this Agreement
or any of the other Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all other expenses or other amounts that any Loan Party (including
Parent) is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations, if any; provided that, anything to the contrary contained in the
foregoing notwithstanding, the Obligations shall exclude any Excluded Swap
Obligation. Without limiting the generality of the foregoing, the Obligations of
Borrowers under the Loan Documents include the obligation to pay (i) the
principal of the Revolving Loans, (ii) interest accrued on the Revolving Loans,
(iii) the amount necessary to reimburse Issuing Bank for amounts paid or payable
pursuant to Letters of Credit, (iv) Letter of Credit commissions, fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under this Agreement or any of the other Loan Documents, and (vii)
indemnities and other amounts payable by any Loan Party (including Parent) under
any Loan Document. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

“Pacific Ethanol Acquired Inventory” means Inventory purchased or acquired by
Borrowers from a Pacific Ethanol Affiliate.

 

 

 



 36 

 

 

“Pacific Ethanol Affiliates” mean, collectively, (a) Pacific Ethanol Central,
LLC (f/k/a PE AVR Holdings, Inc. f/k/a Aventine Renewal Energy Holdings, Inc.),
(b) Pacific Ethanol Aurora West, LLC (f/k/a Aventine Renewable Energy – Aurora
West, LLC), (c) Pacific Ethanol Pekin, LLC (f/k/a Pacific Ethanol Pekin, Inc.
f/k/a Aventine Renewable Energy, Inc.), (d) Pacific Ethanol Canton, LLC (f/k/a
Aventine Renewable Energy –Canton, LLC, (f) Pacific Ethanol Aurora East, LLC
(f/k/a Nebraska Energy, L.L.C.), and (g) Pacific Aurora, LLC, in each instance,
together with its successors and assigns.

 

“Pacific Ethanol Credit Facility” shall mean, collectively, any secured credit
facility, whether a revolving line of credit or term loan, by and among any
Pacific Ethanol Affiliate and any financial institutions from time to time party
thereto as lenders thereunder, including without limitation, those certain
credit facilities evidenced by (a) that certain the Credit Agreement, dated as
of December 15, 2016, by and among the financial institutions from time to time
party thereto as lenders, CoBank, ACB, in its capacity as a Pacific Ethanol
Affiliates Credit Facilities Agent, and Pacific Ethanol Pekin, Inc. as the
borrower thereunder, (b) the Credit Agreement, dated as of December 15, 2016, by
and among CoBank, ACB, in its capacity lender, Pacific Ethanol Aurora East, LLC,
Pacific Ethanol Aurora West, LLC and Pacific Aurora, LLC as co-borrowers
thereunder, and (c) any successor agreement executed by any Pacific Ethanol
Affiliate to refinance or replace such Credit Agreement or any successor
agreement, in each case, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

“Pacific Ethanol Credit Facilities Agent” shall mean, collectively, any
collateral agent, administrative agent or other authorized representative of the
lender group with respect to any Pacific Ethanol Credit Facility.

 

“Parent” means Pacific Ethanol, Inc., a Delaware corporation.

 

“Parental Assistance Agreement” means that certain Third Amended and Restated
Parent Assistance Agreement (as amended and/or supplemented) among Borrowers,
Parent and Agent.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

 

“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate for the benefit of its respective employees or to
which any Loan Party or ERISA Affiliate has any liability, contingent or
otherwise.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

 

 



 37 

 

 

“Permitted Dispositions” means:

 

(a)    sales, abandonment, or other dispositions of Equipment (including
Equipment that is substantially worn, damaged, or obsolete or no longer used or
useful in the ordinary course of business) so long as such sales or other
dispositions do not involve Equipment having an aggregate fair market value in
excess of $500,000 for all such Equipment disposed of in any fiscal year of
Borrowers or as Agent may otherwise agree and leases or subleases of Real
Property not useful in the conduct of the business of the Loan Parties and their
Subsidiaries,

 

(b)   sales of Inventory to buyers in the ordinary course of business,

 

(c)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents,

 

(d)   the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)    the granting of Permitted Liens,

 

(f)    the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)   any involuntary loss, damage or destruction of property,

 

(h)   any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,

 

(i)     the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

 

(j)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

 

(k)   the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,

 

(l)     the making of Permitted Investments,

 

(m)  so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries (other than any Borrower) to a Loan Party, and (ii) from any
Subsidiary of any Loan Party that is not a Loan Party to any other Subsidiary of
any Loan Party,

 

(n)   dispositions of Equipment or Real Property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral,

 

 

 



 38 

 

 

(o)   sales or dispositions of fixed assets (including intangible property
related to such fixed assets) not otherwise permitted in clauses (a) through (o)
above so long as made at fair market value and the aggregate fair market value
of all assets disposed of in fiscal year (including the proposed disposition)
would not exceed $1,000,000.00.

 

“Permitted Indebtedness” means:

 

(a)    Indebtedness in respect of the Obligations,

 

(b)   Indebtedness as of the Closing Date as identified in Borrowers’ financial
statements or fiscal quarter ending June 30, 2017 which have been previously
delivered to Agent plus such additional Indebtedness as identified on Schedule
4.14,

 

(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness purchase money Indebtedness (including Capital
Leases) arising after the date hereof to the extent secured by purchase money
security interests in Equipment (including Capital Leases) and purchase money
mortgages on Real Property, so long as such security interests and mortgages do
not apply to any property of such Borrower or any Subsidiary other than the
Equipment or Real Property so acquired, and the Indebtedness secured thereby
does not exceed the cost of the Equipment or Real Property so acquired, as the
case may be;

 

(d)   Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,

 

(e)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantee and similar obligations;
and (ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions,

 

(f)    [Reserved]

 

(g)   [Reserved],

 

(h)   Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,

 

(i)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

 

(j)     the incurrence by any Loan Party or its Subsidiaries of Indebtedness
under Hedge Agreements that is incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party’s or such Subsidiary’s operations and not for speculative purposes,

 

 

 



 39 

 

 

(k)   Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

 

(l)     unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
repurchase or redemption by such Loan Party of the Equity Interests of such Loan
Party that has been issued to such Persons, so long as (i) no Default or Event
of Default has occurred and is continuing or would result from the incurrence of
such Indebtedness, (ii) the aggregate amount of all such Indebtedness
outstanding at any one time does not exceed $50,000 in any calendar year, and
(iii) such Indebtedness is subordinated in right of payment to the Obligations
on terms and conditions reasonably acceptable to Agent,

 

(m)  [Reserved],

 

(n)   Indebtedness composing Permitted Investments,

 

(o)   unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

 

(p)   [Reserved],

 

(q)   [Reserved],

 

(r)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,

 

(s)    Subordinated Indebtedness, the aggregate outstanding amount of which does
not exceed $2,500,000, and

 

(t)     In addition to and without limitation of any the categories of Permitted
Indebtedness set forth above, any other unsecured Indebtedness incurred by any
Loan Party or any of its Subsidiaries in an aggregate outstanding amount not to
exceed $2,500,000 at any one time.

 

“Permitted Investments” means:

 

(a)    Investments in cash and Cash Equivalents,

 

(b)   Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

 

(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,

 

(d)   Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

 

 

 



 40 

 

 

(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement, provided, that,
except for Kinergy with respect to Pacific Ag., no Borrower shall not have any
further obligations or liabilities to make any capital contributions or other
additional investments or other payments to or in or for the benefit of any of
such Subsidiaries,

 

(f)    guarantees permitted under the definition of Permitted Indebtedness,

 

(g)   [Reserved],

 

(h)   Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

 

(i)     deposits of cash made in the ordinary course of business to secure
performance of operating leases,

 

(j)     loans and advances to employees and officers of a Loan Party or any of
its Subsidiaries in the ordinary course of business for any other business
purpose and in an aggregate amount not to exceed $250,000 at any one time for:
(i) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Borrower and (ii) reasonable and necessary relocation expenses of such employees
(including home mortgage financing for relocated employees),

 

(k)   [Reserved],

 

(l)     Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party,

 

(m)  Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness; and

 

(n)   the Fuel Logistics Acquisition, provided, that, (a) the amount of
consideration and other transaction expenses paid by Borrowers with respect to
the Fuel Logistics Acquisition does not exceed $7,500,000 in the aggregate, (b)
no Event of Default exists and is continuing or would arise after giving effect
to the Fuel Logistics Acquisition, (c) as of the date of the consummation of the
Fuel Logistics Acquisition, Excess Availability for the thirty (30) consecutive
day period immediately prior to the date of any such distribution, calculated on
a pro forma basis as if such dividend or distribution had occurred on each day
during such thirty (30) day period, shall not be less than 10% of the Maximum
Revolver Amount, and (d) as of the date of the consummation of the Fuel
Logistics Acquisition and after giving effect to the Fuel Logistics Acquisition,
Excess Availability shall be not less than 10% of the Maximum Revolver Amount.

 

“Permitted Liens” means:

 

(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,

 

(b)   Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

 

 

 



 41 

 

 

(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,

 

(d)   Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,

 

(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements,

 

(f)    purchase money Liens on Real Property, and purchase money liens on other
fixed assets or the interests of lessors under Capital Leases, to the extent
that such Liens or interests secure Indebtedness that is Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the fixed asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the Real Property or other fixed
asset purchased or acquired or any Refinancing Indebtedness in respect thereof,

 

(g)   Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

 

(h)   Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,

 

(i)     Liens on amounts deposited to secure any Borrower’s and its
Subsidiaries’ obligations in connection with the making or entering into of
bids, tenders, leases, statutory obligations and similar obligations in the
ordinary course of business, consistent with Borrowers’ current business
practices, and not in connection with the borrowing of money,

 

(j)     Liens on amounts deposited to secure any Borrower’s and its
Subsidiaries’ reimbursement obligations with respect to surety or appeal bonds
obtained in the ordinary course of business,

 

(k)   with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

 

(l)     non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

(m)  Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

 

(n)   rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,

 

(o)   Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

 

 

 



 42 

 

 

(p)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,

 

(q)   In addition to and without limitation of any the categories of Permitted
Liens set forth above, other Liens which do not secure Indebtedness for borrowed
money or letters of credit and as to which the aggregate amount of the
obligations secured thereby does not exceed $2,500,000.

 

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), Tax
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), any rental payment or levy; provided, that either (1) such
protest is being defended and otherwise handled by Borrowers’ insurer at
insurer’s sole cost and risk (subject to any applicable deductibles and standard
reservation of rights provisions) or (2) (a) a reserve with respect to such
obligation is established on such Loan Party’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, if any, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations (other than any obligations in respect of operating leases beginning
after December 15, 2018, that would not have been classified as Capitalized
Lease Obligations prior to the new Financial Accounting Standards Board standard
issued in 2016), incurred after the Closing Date and at the time of, or within
20 days after, the acquisition of any fixed assets or Real Property for the
purpose of financing all or any part of the acquisition cost thereof, in an
aggregate principal amount outstanding at any one time not in excess of
$4,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

 

(b)   with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders, and

 

 

 



 43 

 

 

(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Borrowers (and not by one or more of their Subsidiaries (other than by Kinergy
with respect to Pacific Ag) that is not a Disqualified Equity Interest.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reference Period” has the meaning set forth in the definition of EBITDA.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

 

(b)   such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,

 

(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,

 

 

 



 44 

 

 

(d)   the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and

 

(f)    if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and (ii)
the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Revolving Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), “Required Lenders” must include at least two Lenders (who
are not Affiliates of one another).

 

“Reserves” shall mean as of any date of determination, such amounts as Agent may
from time to time establish and revise in good faith and in the exercise of its
reasonable credit judgment reducing the amount of Revolving Loans and Letters of
Credit that would otherwise be available to Borrowers under the lending
formula(s) provided for herein: (a) to reflect events, conditions, contingencies
or risks which, as determined by Agent in good faith and in the exercise of its
reasonable credit judgment, adversely affect, or would have a reasonable
likelihood of adversely affecting, either (i) the Collateral or any other
property which is security for the Obligations or its value or (ii) the assets,
business or prospects of any Borrower or any Loan Party or (iii) the security
interests and other rights of Agent or any Lender in the Collateral (including
the enforceability, perfection and priority thereof) or (b) to reflect Agent’s
good faith belief that any collateral report or financial information furnished
by or on behalf of any Loan Party (including Parent) to Agent is or may have
been incomplete, inaccurate or misleading in any material respect or (c) to
reflect outstanding Letter of Credit Obligations as provided in Section 2.10
hereof or (d) in respect of any state of facts which Agent determines in good
faith and in the exercise of its reasonable credit judgment constitutes a
Default or an Event of Default. Without limiting the generality of the
foregoing, Reserves may, at Agent’s option, in good faith and in the exercise of
its reasonable credit judgment, be established to reflect: (i) dilution with
respect to the Accounts (based on the ratio of the aggregate amount of non-cash
reductions in Accounts for any period to the aggregate dollar amount of the
sales of Borrowers for such period) as calculated by Agent for any period is or
is reasonably anticipated to be greater than five (5%) percent; (ii) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts; (iii) sales, excise or similar taxes
included in the amount of any Accounts reported to Agent; (iv) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; (v) amounts due or to become due to owners and
lessors of premises where any Collateral is located, other than for those
locations where Agent has received a Collateral Access Agreement that Agent has
accepted in writing; (vi) amounts due or to become due to owners and licensors
of trademarks and other Intellectual Property used by Borrowers and (vii)
obligations, liabilities or indebtedness (contingent or otherwise) of any Loan
Party to Agent or any Bank Product Provider arising under or in connection with
any Bank Products or as such Affiliate or Person may otherwise require in
connection therewith to the extent that such obligations, liabilities or
indebtedness constitute Obligations as such term is defined herein or otherwise
receive the benefit of the security interest of Agent in any Collateral. The
amount of any Reserve established by Agent shall have a reasonable relationship
to the event, condition or other matter which is the basis for such reserve as
determined by Agent in good faith and in the exercise of its reasonable credit
judgment and to the extent that such Reserve is in respect of amounts that may
be payable to third parties Agent may, at its option, deduct such Reserve from
the Maximum Revolver Amount, at any time that such limit is less than the amount
of the Borrowing Base.

 

 

 



 45 

 

 

“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by a Borrower (including any payment in connection
with any merger or consolidation involving Borrowers) or to the direct or
indirect holders of Equity Interests issued by Borrowers in their capacity as
such (other than dividends or distributions payable in Qualified Equity
Interests issued by a Borrower, or (b) any purchase, redemption, making of any
sinking fund or similar payment, or other acquisition or retirement for value
(including in connection with any merger or consolidation involving a Borrower)
any Equity Interests issued by Borrowers, (c) any making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options, or
other rights to acquire Equity Interests of Borrowers now or hereafter
outstanding, or (d) reimbursement payments by a Borrower to Parent on account of
any margin call due in connection with any hedging position created by Parent
for or on behalf of such Borrower pursuant to the Affiliate Company Agreement.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under this Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of this Agreement, and as such
amounts may be decreased by the amount of reductions in the Revolver Commitments
made in accordance with Section 2.4(c) hereof.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

 

 



 46 

 

 

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

 

 



 47 

 

 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Special Eligibility Conditions” means, with respect to the sale by any Pacific
Ethanol Affiliates to any Borrower of Pacific Ethanol Acquired Inventory
pursuant to a Marketing Agreement and the transactions set forth in the
Marketing Agreements, that Agent has received, in form and substance reasonably
satisfactory to Agent and executed by each Pacific Ethanol Affiliates Credit
Facilities Agent, one or more agreements, consents, access and/or licenses,
including provisions providing for (a) the release of all (or acknowledgement of
not having any) liens and security interests in the Pacific Ethanol Acquired
Inventory and (b) the right of Agent to access such Pacific Ethanol Acquired
Inventory.

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.

 

“Subordinated Indebtedness” means any Indebtedness of any Loan Party or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and is subject to a subordination agreement or contains terms
and conditions of subordination that are acceptable to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

“Swap Inventory” shall mean, as to each Borrower other than Pacific Ag,
Inventory of such Borrower consisting of ethanol finished goods with respect to
which such Borrower has entered into a Hedge Agreement with Wells Fargo or an
Affiliate thereof, providing for coverage with respect to such Eligible
Inventory in an amount equal to, on any date of determination, at least 100% of
the Value thereof.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

 

 



 48 

 

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

“Syndication Agent” has the meaning set forth in the preamble to this Agreement.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

 

“Trademark Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.

 

“TTM Financial Statements” has the meaning specified therefor in Section 6.10(f)
of this Agreement.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (other than the incurrence
of any Revolving Loans), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance
proceeds, and (b) that are not reimbursed by a third person (excluding any Loan
Party or any of its Affiliates) in the period such expenditures are made
pursuant to a written agreement.

 

“United States” means the United States of America.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

“Value” shall mean, as determined by Agent in good faith and in the exercise of
its reasonable credit judgment, with respect to Inventory, the lower of (a) cost
computed on a first-in first-out basis in accordance with GAAP or (b) market
value,; provided, that, for purposes of the calculation of the Borrowing Base,
(i) the Value of the Inventory shall not include: (A) the portion of the value
of Inventory equal to the profit earned by any Affiliate on the sale thereof to
any Borrower or (B) write-ups or write-downs in value with respect to currency
exchange rates and, (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the date hereof, if any. For purposes of this definition, the
“market value” of Inventory shall be determined based on published or reported
mark to market commodity pricing created or distributed by the Los Angeles Oil
Price Information Service (commonly known as OPIS) and/or the Chicago Board of
Trade (commonly known as CBOT); provided, that, in the event that any change in
market conditions shall, in the reasonable opinion of Agent, make it impractical
for Agent to determine the market value of an item of Inventory based on such
publications, or the mark to market commodity pricing of an item of Inventory is
not reported or published by such publications, the Value of such Inventory
shall be determined under clause (a) of this definition.

 

 

 



 49 

 

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

 

“Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Equity Interests of such Person having general voting powers to elect
at least a majority of the board of directors, managers or trustees of such
Person, irrespective of whether at the time Equity Interests of any other class
or classes have or might have voting power by reason of the happening of any
contingency, and (b) any Equity Interests of such Person convertible or
exchangeable without restriction at the option of the holder thereof into Equity
Interests of such Person described in clause (a) of this definition.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withdrawal Liability” ” means liability with respect to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2             Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, that if
Administrative Borrower notifies Agent that Borrowers request an amendment to
any provision hereof to eliminate the effect of any Accounting Change occurring
after the Closing Date or in the application thereof on the operation of such
provision (or if Agent notifies Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and Borrowers agree that they
will negotiate in good faith amendments to the provisions of this Agreement that
are directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders and Borrowers after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean the
Loan Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise. Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board’s Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

 

 



 50 

 

 

1.3             Code. Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein; provided, that to the extent that the Code is used to define any
term herein and such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern.

 

1.4             Construction. Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

 

1.5             Time References. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, all references to time of day
refer to Pacific standard time or Pacific daylight saving time, as in effect in
Los Angeles, California on such day. For purposes of the computation of a period
of time from a specified date to a later specified date, unless otherwise
expressly provided, the word “from” means “from and including” and the words
“to” and “until” each means “to and including”; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

 

 



 51 

 

 

1.6             Schedules and Exhibits. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

2.                LOANS AND TERMS OF PAYMENT.

 

2.1             Revolving Loans.

 

(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:

 

(i)         such Lender’s Revolver Commitment, or

 

(ii)       such Lender’s Pro Rata Share of an amount equal to the lesser of:

 

(A)  the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and

 

(B)  the amount equal to (1) the Borrowing Base as of such date (based upon the
most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of (x) the Letter of Credit Usage at such time, plus (y) the
principal amount of Swing Loans outstanding at such time.

 

(b)   Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.

 

(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts, Eligible Inventory, and Eligible
In-Transit Inventory shall have a reasonable relationship to the event,
condition, other circumstance, or fact that is the basis for such reserve or
change in eligibility and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria. Upon establishment
or increase in Reserves, Agent agrees to make itself available to discuss the
Reserve or increase, and Borrowers may take such action as may be required so
that the event, condition, circumstance, or fact that is the basis for such
reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to Agent in the exercise of its Permitted Discretion. In no event
shall such opportunity limit the right of Agent to establish or change such
Reserve, unless Agent shall have determined, in its Permitted Discretion, that
the event, condition, other circumstance, or fact that was the basis for such
Reserve or such change no longer exists or has otherwise been adequately
addressed by Borrowers.

 

2.2             [Reserved]

 

 

 



 52 

 

 

2.3             Borrowing Procedures and Settlements.

 

(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing Loan, and (ii) on the Business Day
that is three Business Days prior to the requested Funding Date in the case of
all other requests, specifying (A) the amount of such Borrowing, and (B) the
requested Funding Date (which shall be a Business Day); provided, that Agent
may, in its sole discretion, elect to accept as timely requests that are
received later than 11:00 a.m. on the applicable Business Day. All Borrowing
requests which are not made on-line via Agent’s electronic platform or portal
shall be subject to (and unless Agent elects otherwise in the exercise of its
sole discretion, such Borrowings shall not be made until the completion of)
Agent’s authentication process (with results satisfactory to Agent) prior to the
funding of any such requested Revolving Loan.

 

(b)   Making of Swing Loans. In the case of a Revolving Loan and so long as any
of (i) the aggregate amount of Swing Loans made since the last Settlement Date,
minus all payments or other amounts applied to Swing Loans since the last
Settlement Date, plus the amount of the requested Swing Loan does not exceed
$10,000,000, or (ii) Swing Lender, in its sole discretion, agrees to make a
Swing Loan notwithstanding the foregoing limitation, Swing Lender shall make a
Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to this
Section 2.3(b) being referred to as a “Swing Loan” and all such Revolving Loans
being referred to as “Swing Loans”) available to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds in the amount of
such Borrowing to the Designated Account. Each Swing Loan shall be deemed to be
a Revolving Loan hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Revolving Loans, except that all
payments (including interest) on any Swing Loan shall be payable to Swing Lender
solely for its own account. Subject to the provisions of Section 2.3(d)(ii),
Swing Lender shall not make and shall not be obligated to make any Swing Loan if
Swing Lender has actual knowledge that (i) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing, or (ii) the requested
Borrowing would exceed the Availability on such Funding Date. Swing Lender shall
not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making any Swing Loan. The Swing Loans shall be
secured by Agent’s Liens, constitute Revolving Loans and Obligations, and bear
interest at the rate applicable from time to time to all other Revolving Loans
and Obligations.

 

(c)    Making of Revolving Loans.

 

(i)         In the event that Swing Lender is not obligated to make a Swing
Loan, then after receipt of a request for a Borrowing pursuant to Section
2.3(a)(i), Agent shall notify the Lenders by telecopy, telephone, email, or
other electronic form of transmission, of the requested Borrowing; such
notification to be sent on the Business Day that is at least one Business Day
prior to the requested Funding Date. If Agent has notified the Lenders of a
requested Borrowing on the Business Day that is one Business Day prior to the
Funding Date, then each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 10:00 a.m. on the Business Day that is
the requested Funding Date. After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to Borrowers on the applicable Funding Date by transferring
immediately available funds equal to such proceeds received by Agent to the
Designated Account; provided, that subject to the provisions of Section
2.3(d)(ii), no Lender shall have an obligation to make any Revolving Loan, if
(1) one or more of the applicable conditions precedent set forth in Section 3
will not be satisfied on the requested Funding Date for the applicable Borrowing
unless such condition has been waived, or (2) the requested Borrowing would
exceed the Availability on such Funding Date.

 

 

 



 53 

 

 

(ii)       Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender’s portion of such Borrowing for the Funding Date shall be for Agent’s
separate account). If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted. A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

 

(d)   Protective Advances and Optional Overadvances.

 

(i)         Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). In any event if any Protective Advance remains
outstanding for more than 60 days, unless otherwise agreed to by the Required
Lenders, Borrowers shall immediately repay such Protective Advance.
Notwithstanding the foregoing, the aggregate amount of all Protective Advances
outstanding at any one time shall not exceed 10% of the Borrowing Base.

 

(ii)       Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and either Agent or Swing Lender, as applicable, may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or would be created thereby, so long as (A) after giving effect to such
Revolving Loans, the outstanding Revolver Usage does not exceed the Borrowing
Base by more than 10% of the Borrowing Base, and (B) subject to Section
2.3(d)(iv) below, after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by this Section 2.3(d), regardless of the amount
of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to Borrowers to an
amount permitted by the preceding sentence. In such circumstances, if any Lender
with a Revolver Commitment objects to the proposed terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders. In any
event if any Overadvance not otherwise made or permitted pursuant to this
Section 2.3(d) remains outstanding for more than 60 days, unless otherwise
agreed to by the Required Lenders, Borrowers shall immediately repay Revolving
Loans in an amount sufficient to eliminate all such Overadvances not otherwise
made or permitted to this Section 2.3(d) The foregoing provisions are meant for
the benefit of the Lenders and Agent and are not meant for the benefit of
Borrowers, which shall continue to be bound by the provisions of Section
2.4(e)(1).

 

 

 



 54 

 

 

(iii)     Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder. Prior to Settlement
of any Extraordinary Advance, all payments with respect thereto, including
interest thereon, shall be payable to Agent solely for its own account. Each
Revolving Lender shall be obligated to settle with Agent as provided in Section
2.3(e) (or Section 2.3(g), as applicable) for the amount of such Lender’s Pro
Rata Share of any Extraordinary Advance. The Extraordinary Advances shall be
repayable on demand, secured by Agent’s Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans.
The provisions of this Section 2.3(d) are for the exclusive benefit of Agent,
Swing Lender, and the Lenders and are not intended to benefit Borrowers (or any
other Loan Party) in any way.

 

(iv)      Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender. No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

 

(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of Borrowers) that in order to facilitate
the administration of this Agreement and the other Loan Documents, settlement
among the Lenders as to the Revolving Loans (including Swing Loans and
Extraordinary Advances) shall take place on a periodic basis in accordance with
the following provisions:

 

 

 



 55 

 

 

(i)         Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to any Loan Party’s or any of their Subsidiaries’ payments
or other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Extraordinary Advances) for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including Section 2.3(g)):
(y) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, then Agent shall, by no later
than 12:00 p.m. on the Settlement Date, transfer in immediately available funds
to a Deposit Account of such Lender (as such Lender may designate), an amount
such that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Extraordinary Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans and Extraordinary Advances) made by a Lender is less than
such Lender’s Pro Rata Share of the Revolving Loans (including Swing Loans and
Extraordinary Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Extraordinary
Advances and, together with the portion of such Swing Loans or Extraordinary
Advances representing Swing Lender’s Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders. If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

 

(ii)       In determining whether a Lender’s balance of the Revolving Loans
(including Swing Loans and Extraordinary Advances) is less than, equal to, or
greater than such Lender’s Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances) as of a Settlement Date, Agent shall, as
part of the relevant Settlement, apply to such balance the portion of payments
actually received in good funds by Agent with respect to principal, interest,
fees payable by Borrowers and allocable to the Lenders hereunder, and proceeds
of Collateral.

 

(iii)     Between Settlement Dates, Agent, to the extent Extraordinary Advances
or Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing Loans.
Between Settlement Dates, Agent, to the extent no Extraordinary Advances or
Swing Loans are outstanding, may pay over to Swing Lender any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to
Swing Lender’s Pro Rata Share of the Revolving Loans. If, as of any Settlement
Date, payments or other amounts of the Loan Parties or their Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender’s Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.3(g)),
to be applied to the outstanding Revolving Loans of such Lenders, an amount such
that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Loans. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Extraordinary Advances, and each Lender with respect to the Revolving
Loans other than Swing Loans and Extraordinary Advances, shall be entitled to
interest at the applicable rate or rates payable under this Agreement on the
daily amount of funds employed by Swing Lender, Agent, or the Lenders, as
applicable.

 

 

 



 56 

 

 

(iv)      Anything in this Section 2.3(e) to the contrary notwithstanding, in
the event that a Lender is a Defaulting Lender, Agent shall be entitled to
refrain from remitting settlement amounts to the Defaulting Lender and, instead,
shall be entitled to elect to implement the provisions set forth in Section
2.3(g).

 

(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender, including the
Swing Loans owing to Swing Lender, and Extraordinary Advances owing to Agent,
and the interests therein of each Lender, from time to time and such register
shall, absent manifest error, conclusively be presumed to be correct and
accurate.

 

(g)   Defaulting Lenders.

 

(i)         Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Agent for the Defaulting Lender’s benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments (A) first, to Agent to the extent of any
Extraordinary Advances that were made by Agent and that were required to be, but
were not, paid by Defaulting Lender, (B) second, to Swing Lender to the extent
of any Swing Loans that were made by Swing Lender and that were required to be,
but were not, paid by the Defaulting Lender, (C) third, to Issuing Bank, to the
extent of the portion of a Letter of Credit Disbursement that was required to
be, but was not, paid by the Defaulting Lender, (D) fourth, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (E) fifth, in Agent’s sole discretion, to a suspense account maintained
by Agent, the proceeds of which shall be retained by Agent and may be made
available to be re-advanced to or for the benefit of Borrowers (upon the request
of Borrowers and subject to the conditions set forth in Section 3.2) as if such
Defaulting Lender had made its portion of Revolving Loans (or other funding
obligations) hereunder, and (F) sixth, from and after the date on which all
other Obligations have been paid in full, to such Defaulting Lender in
accordance with tier (L) of Section 2.4(b)(iii). Subject to the foregoing, Agent
may hold and, in its discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to
be zero; provided, that the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (y) the date on which all of the Non-Defaulting Lenders, Agent,
Issuing Bank, and Borrowers shall have waived, in writing, the application of
this Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers). The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender. Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

 

 

 



 57 

 

 

(ii)       If any Swing Loan or Letter of Credit is outstanding at the time that
a Lender becomes a Defaulting Lender then:

 

(A)  such Defaulting Lender’s Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Pro Rata Share of Revolver Usage plus such Defaulting
Lender’s Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders’ Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

 

(B)  if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent (x) first, prepay such Defaulting Lender’s Swing Loan Exposure
(after giving effect to any partial reallocation pursuant to clause (A) above),
and (y) second, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;

 

(C)  if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

 

 

 



 58 

 

 

(D)  to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;

 

(E)   to the extent any Defaulting Lender’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;

 

(F)   so long as any Lender is a Defaulting Lender, the Swing Lender shall not
be required to make any Swing Loan and Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent (x)
the Defaulting Lender’s Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii), or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender’s or Issuing Bank’s risk
with respect to the Defaulting Lender’s participation in Swing Loans or Letters
of Credit; and

 

(G)  Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(h)   Independent Obligations. All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4             Payments; Reductions of Commitments; Prepayments.

 

(a)    Payments by Borrowers.

 

(i)         Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 1:30 p.m. on the
date specified herein. Any payment received by Agent later than 1:30 p.m. shall
be deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

 

 

 



 59 

 

 

(ii)       Unless Agent receives notice from Borrowers prior to the date on
which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b)   Apportionment and Application.

 

(i)         So long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
principal and interest payments received by Agent shall be apportioned ratably
among the Lenders (according to the unpaid principal balance of the Obligations
to which such payments relate held by each Lender) and all payments of fees and
expenses received by Agent (other than fees or expenses that are for Agent’s
separate account or for the separate account of Issuing Bank) shall be
apportioned ratably among the Lenders having a Pro Rata Share of the type of
Commitment or Obligation to which a particular fee or expense relates.

 

(ii)       Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section 2.4(e),
all payments to be made hereunder by Borrowers shall be remitted to Agent and
all such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

 

(iii)     At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

 

(A)  first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents and to
pay interest and principal on Extraordinary Advances that are held solely by
Agent pursuant to the terms of Section 2.4(d)(iv), until paid in full,

 

(B)  second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,

 

(C)  third, to pay interest due in respect of all Protective Advances, until
paid in full,

 

(D)  fourth, to pay the principal of all Protective Advances, until paid in
full,

 

(E)   fifth, ratably, to pay any Lender Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

 

(F)   sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents, until paid in full,

 

 

 



 60 

 

 

(G)  seventh, to pay interest accrued in respect of the Swing Loans, until paid
in full,

 

(H)  eighth, to pay the principal of all Swing Loans, until paid in full,

 

(I)    ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances), until paid in full,

 

(J)    tenth, ratably

 

i.       ratably, to pay the principal of all Revolving Loans, until paid in
full,

 

ii.     to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),

 

iii.    ratably to (y) the Bank Product Provider based upon amounts then
certified by each applicable Bank Product Provider to Agent (in form and
substance satisfactory to Agent) to be due and payable to such Bank Product
Provider on account of Bank Product Obligations, and (z) with any balance to be
paid to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,

 

(K)  eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,

 

(L)   twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

 

(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

(iv)      Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).

 

(v)       In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

 

 

 



 61 

 

 

(vi)      For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

 

(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.

 

(c)    Termination of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement.

 

(d)   Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty.

 

(e)    Mandatory Prepayments. If, at any time, the Revolver Usage on such date
exceeds the lesser of (A) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (B) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall promptly, but in any event,
within one Business Day, prepay the Obligations in accordance with Section
2.4(f)(i) in an aggregate amount equal to the amount of such excess.

 

(f)    Application of Payments.

 

(i)         Each prepayment pursuant to Section 2.4(e) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 105%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

 

2.5             Promise to Pay; Promissory Notes.

 

(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

 

(b)   Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.

 

 

 



 62 

 

 

2.6             Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest at a per annum rate
equal to the Daily Three Month LIBOR Rate plus the Applicable Margin.

 

(b)   Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
rate equal to the Applicable Margin times the average amount of the Letter of
Credit Usage during the immediately preceding month (or portion thereof)].

 

(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.

 

(d)   Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12, (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,,
(ii) all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month;
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first day of
each month, all interest accrued during the prior month on the Revolving Loans
hereunder, (B) on the first Business Day of each month, all Letter of Credit
Fees accrued or chargeable hereunder during the prior month, (C) as and when
incurred or accrued, all fees and costs provided for in Section 2.10(a) or (c),
(D) on the first day of each month, the Unused Line Fee accrued during the prior
month pursuant to Section 2.10(b), (E) as and when due and payable, all other
fees payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, all other Lender Group Expenses, and (G) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Provider in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans.

 

 

 



 63 

 

 

(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.
In the event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

2.7             Crediting Payments. The receipt of any payment item by Agent
shall not be required to be considered a payment on account unless such payment
item is a wire transfer of immediately available funds made to Agent’s Account
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into Agent’s Account on a Business Day
on or before 1:30 p.m. If any payment item is received into Agent’s Account on a
non-Business Day or after 1:30 p.m. on a Business Day (unless Agent, in its sole
discretion, elects to credit it on the date received), it shall be deemed to
have been received by Agent as of the opening of business on the immediately
following Business Day.

 

2.8             Designated Account. Agent is authorized to make the Revolving
Loans, and Issuing Bank is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrowers agree to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan or
Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.

 

2.9             Maintenance of Loan Account; Statements of Obligations. Agent
shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses. In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account. Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 45 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 

 

 



 64 

 

 

2.10          Fees.

 

(a)    Agent Fees. Borrowers shall pay to Agent, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

 

(b)   Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.

 

(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) the prevailing standard rate established from time to
time by Agent as its fee for field examinations, which fee is currently $1,000
per day per examiner, plus out-of-pocket expenses (including travel, meals, and
lodging), for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent, and (ii) the fees, charges or expenses paid
or incurred by Agent if it elects to employ the services of one or more third
Persons to appraise the Collateral, or any portion thereof.

 

2.11          Letters of Credit.

 

(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers or, in Agent and
Issuing Bank’s sole discretion, to any Account Party so requested by Borrowers.
By submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit. Each request for the issuance of a Letter of Credit,
or the amendment, renewal, or extension of any outstanding Letter of Credit,
shall be (i) irrevocable and made in writing by an Authorized Person, (ii)
delivered to Agent and Issuing Bank via telefacsimile or other electronic method
of transmission reasonably acceptable to Agent and Issuing Bank and reasonably
in advance of the requested date of issuance, amendment, renewal, or extension,
and (iii) subject to Issuing Bank’s authentication procedures with results
satisfactory to Issuing Bank. Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances. Issuing Bank’s records of the content of any such
request will be conclusive. Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property, or (y) an employment
contract,

 

 

 



 65 

 

 

(b)   Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:

 

(i)         the Letter of Credit Usage would exceed the Letter of Credit
Sublimit, or

 

(ii)       the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the outstanding amount of Revolving Loans (including Swing Loans), or

 

(iii)     the Letter of Credit Usage would exceed the Borrowing Base at such
time less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.

 

(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, or (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.

 

(d)   Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Lender Group hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that
the amounts payable thereunder must be payable in Dollars. If Issuing Bank makes
a payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans. If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers’ obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving Loan.
Promptly following receipt by Agent of any payment from Borrowers pursuant to
this paragraph, Agent shall distribute such payment to Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.11(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.

 

 

 



 66 

 

 

(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.

 

(f)    Each Borrower agrees to indemnify, defend and hold harmless each member
of the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the “Letter of Credit Indemnified
Costs”), and which arise out of or in connection with, or as a result of:

 

(i)         any Letter of Credit or any pre-advice of its issuance;

 

(ii)       any transfer, sale, delivery, surrender or endorsement (or lack
thereof) of any Drawing Document at any time(s) held by any such Letter of
Credit Related Person in connection with any Letter of Credit;

 

(iii)     any action or proceeding arising out of, or in connection with, any
Letter of Credit (whether administrative, judicial or in connection with
arbitration), including any action or proceeding to compel or restrain any
presentation or payment under any Letter of Credit, or for the wrongful dishonor
of, or honoring a presentation under, any Letter of Credit;

 

 

 



 67 

 

 

(iv)      any independent undertakings issued by the beneficiary of any Letter
of Credit;

 

(v)       any unauthorized instruction or request made to Issuing Bank in
connection with any Letter of Credit or requested Letter of Credit, or any
error, omission, interruption or delay in such instruction or request, whether
transmitted by mail, courier, electronic transmission, SWIFT, or any other
telecommunication including communications through a correspondent;

 

(vi)      an adviser, confirmer or other nominated person seeking to be
reimbursed, indemnified or compensated;

 

(vii)    any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;

 

(viii)  the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

 

(ix)      any prohibition on payment or delay in payment of any amount payable
by Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

 

(x)       Issuing Bank’s performance of the obligations of a confirming
institution or entity that wrongfully dishonors a confirmation;

 

(xi)      any foreign language translation provided to Issuing Bank in
connection with any Letter of Credit;

 

(xii)    any foreign law or usage as it relates to Issuing Bank’s issuance of a
Letter of Credit in support of a foreign guaranty including without limitation
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)  the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity. Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f). If and to
the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. This
indemnification provision shall survive termination of this Agreement and all
Letters of Credit.

 

 

 



 68 

 

 

(g)   The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Revolving Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.

 

(h)   Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 

(i)     Borrowers’ reimbursement and payment obligations under this Section 2.11
are absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

 

(i)         any lack of validity, enforceability or legal effect of any Letter
of Credit, any Issuer Document, this Agreement, or any Loan Document, or any
term or provision therein or herein;

 

 

 



 69 

 

 

(ii)       payment against presentation of any draft, demand or claim for
payment under any Drawing Document that does not comply in whole or in part with
the terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;

 

(iii)     Issuing Bank or any of its branches or Affiliates being the
beneficiary of any Letter of Credit;

 

(iv)      Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

 

(v)       the existence of any claim, set-off, defense or other right that any
Loan Party or any of its Subsidiaries may have at any time against any
beneficiary or transferee beneficiary, any assignee of proceeds, Issuing Bank or
any other Person;

 

(vi)      Issuing Bank or any correspondent honoring a drawing upon receipt of
an electronic presentation under a Letter of Credit requiring the same,
regardless of whether the original Drawing Documents arrive at Issuing Bank’s
counters or are different from the electronic presentation;

 

(vii)    any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.11(i),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

 

(viii)  the fact that any Default or Event of Default shall have occurred and be
continuing;

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

 

(j)     Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:

 

(i)         honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

 

(ii)       honor of a presentation of any Drawing Document that appears on its
face to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

 

 

 



 70 

 

 

(iii)     acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;

 

(iv)      the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);

 

(v)       acting upon any instruction or request relative to a Letter of Credit
or requested Letter of Credit that Issuing Bank in good faith believes to have
been given by a Person authorized to give such instruction or request;

 

(vi)      any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

 

(viii)  assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

 

(ix)      payment to any presenting bank (designated or permitted by the terms
of the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

 

(x)       acting or failing to act as required or permitted under Standard
Letter of Credit Practice applicable to where Issuing Bank has issued,
confirmed, advised or negotiated such Letter of Credit, as the case may be;

 

(xi)      honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;

 

(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

 

(xiii)  honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

 

(k)   Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)): (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.25% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).

 

 

 



 71 

 

 

(l)     If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):

 

(i)         any reserve, deposit, or similar requirement is or shall be imposed
or modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

 

(ii)       there shall be imposed on Issuing Bank or any other member of the
Lender Group any other condition regarding any Letter of Credit, Loans, or
obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Revolving Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.

 

(m)  Each standby Letter of Credit shall expire not later than the date that is
12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.

 

(n)   If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

 

 

 



 72 

 

 

(o)   Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.

 

(p)   Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.

 

(q)   In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

 

(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

 

(s)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.

 

2.12          Special Provisions Applicable to Daily Three Month LIBOR.

 

(a)              The Daily Three Month LIBOR Rate may be adjusted by Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs (other than Taxes which shall be governed by Section
16), in each case, due to changes in applicable law, including any Changes in
Law and changes in the reserve requirements imposed by the Board of Governors,
which additional or increased costs would increase the cost of funding or
maintaining loans bearing interest at the Daily Three Month LIBOR Rate. In any
such event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender, require such Lender to furnish
to Borrowers a statement setting forth in reasonable detail the basis for
adjusting such Daily Three Month LIBOR Rate and the method for determining the
amount of such adjustment.

 

 

 



 73 

 

 

(b)   In the event that (i) any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
Loans at the Daily Three Month LIBOR Rate, or to continue such funding or
maintaining, or to determine or charge interest rates at the Daily Three Month
LIBOR Rate, or (ii) any Lender determines that the interest rate hereunder based
on the Daily Three Month LIBOR will not adequately and fairly reflect the cost
to such Lender of maintaining or funding any Loans based upon Daily Three Month
LIBOR, then, in either case, (x) such Lender shall give notice of such changed
circumstances to Agent and Borrower, and Agent promptly shall transmit the
notice to each other Lender, (y) such Loans of such Lender shall thereafter bear
interest at a per annum rate equal to the Base Rate plus the Applicable Margin
and (z) interest based on the Daily Three Month LIBOR shall not be available for
Loans of such Lender until such Lender determines that interest based on such
rate is again available.

 

(c)    Anything to the contrary contained herein notwithstanding, neither Agent,
nor any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the Daily Three Month LIBOR Rate.

 

2.13          Capital Requirements.

 

(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital, liquidity or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank’s, such Lender’s, or such holding companies’
capital or liquidity as a consequence of Issuing Bank’s or such Lender’s
commitments, Loans, participations or other obligations hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy or liquidity requirements and assuming the full
utilization of such entity’s capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, Borrowers agree
to pay Issuing Bank or such Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank’s or such Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(b)   If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12 or amounts under Section 2.13(a)
or sends a notice under Section 2.12 relative to changed circumstances (such
Issuing Bank or Lender, an “Affected Lender”), then, at the request of
Administrative Borrower, such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if (i)
in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining Loan at the
Daily Three Month LIBOR Rate, and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12 or Section 2.13(a), as applicable, or to enable Borrowers
to obtain Loans based on the Daily Three Month LIBOR Rate, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under Section
2.11(l), Section 2.12 or Section 2.13(a), as applicable) may, unless prior to
the effective date of any such assignment the Affected Lender withdraws its
request for such additional amounts under Section 2.11(l), Section 2.12 or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain Loans at the Daily Three Month LIBOR Rate, may
designate a different Issuing Bank or substitute a Lender or prospective Lender,
in each case, reasonably acceptable to Agent to purchase the Obligations owed to
such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

 

 

 



 74 

 

 

(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12, and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.

 

2.14          [Reserved]

 

2.15          Joint and Several Liability of Borrowers.

 

(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

 

(b)   Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

 

 



 75 

 

 

(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

 

(d)   The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

 

(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, or any
Letters of Credit issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Agreement,
notices of the existence, creation, or incurring of new or additional
Obligations or other financial accommodations or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by Agent
or Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in any member of the
Lender Group’s or any Bank Product Provider’s power whatsoever, any requirement
of diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement),
any right to assert against any member of the Lender Group or any Bank Product
Provider, any defense (legal or equitable), set-off, counterclaim, or claim
which each Borrower may now or at any time hereafter have against any other
Borrower or any other party liable to any member of the Lender Group or any Bank
Product Provider, any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor, and any right or defense arising by reason of any claim or
defense based upon an election of remedies by any member of the Lender Group or
any Bank Product Provider including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agent or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.

 

 

 



 76 

 

 

(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.

 

(g)   The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

 

(h)   Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Provider, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

 

 

 



 77 

 

 

(i)     Each of the Borrowers hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property
located in California, the Borrowers shall be liable for the full amount of the
liability hereunder notwithstanding the foreclosure on such Real Property by
trustee sale or any other reason impairing such Borrower’s right to proceed
against any other Loan Party. In accordance with Section 2856 of the California
Civil Code or any similar laws of any other applicable jurisdiction, each of the
Borrowers hereby waives until such time as the Obligations have been paid in
full:

 

(i)         all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to the Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433
of the California Civil Code or any similar laws of any other applicable
jurisdiction;

 

(ii)       all rights and defenses that the Borrowers may have because the
Obligations are secured by Real Property located in California, meaning, among
other things, that: (A) Agent, the other members of the Lender Group, and the
Bank Product Provider may collect from the Borrowers without first foreclosing
on any real or personal property collateral pledged by any Loan Party, and (B)
if Agent, on behalf of the Lender Group, forecloses on any Real Property
Collateral pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2) the
Lender Group may collect from the Loan Parties even if, by foreclosing on the
Real Property Collateral, Agent or the other members of the Lender Group have
destroyed or impaired any right the Borrowers may have to collect from any other
Loan Party, it being understood that this is an unconditional and irrevocable
waiver of any rights and defenses the Borrowers may have because the Obligations
are secured by Real Property (including, without limitation, any rights or
defenses based upon Sections 580a, 580d, or 726 of the California Code of Civil
Procedure or any similar laws of any other applicable jurisdiction); and

 

(iii)     all rights and defenses arising out of an election of remedies by
Agent, the other members of the Lender Group, and the Bank Product Provider,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers’ rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

 

 

 



 78 

 

 

2.16          [Reserved]

 

3.                CONDITIONS; TERM OF AGREEMENT.

 

3.1             Conditions Precedent to the Initial Extension of Credit. The
obligation of each Lender to make the initial extensions of credit provided for
hereunder as of the Closing Date is subject to the fulfillment, to the
satisfaction of Agent and each Lender, of each of the conditions precedent set
forth on Schedule 3.1 to this Agreement (the making of such initial extensions
of credit by a Lender being conclusively deemed to be its satisfaction or waiver
of the conditions precedent).

 

3.2             Conditions Precedent to all Extensions of Credit. The obligation
of the Lender Group (or any member thereof) to make any Revolving Loans
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:

 

(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and

 

(b)   no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.

 

3.3             Maturity. The Commitments shall continue in full force and
effect for a term ending on the Maturity Date (unless terminated earlier in
accordance with the terms hereof).

 

3.4             Effect of Maturity. On the Maturity Date, all commitments of the
Lender Group to provide additional credit hereunder shall automatically be
terminated and all of the Obligations (other than Hedge Obligations) immediately
shall become due and payable without notice or demand and Borrowers shall be
required to repay all of the Obligations (other than Hedge Obligations) in full.
No termination of the obligations of the Lender Group (other than payment in
full of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent’s Liens and all notices of
security interests and liens previously filed by Agent.

 

3.5             Early Termination by Borrowers. Borrowers have the option, at
any time upon ten Business Days prior written notice to Agent, to repay all of
the Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).

 

 

 



 79 

 

 

4.                REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1             Due Organization and Qualification; Subsidiaries.

 

(a)    Each Loan Party and each of its Subsidiaries and Parent (i) is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) is qualified to do business in any state where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Effect, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted (except, with respect to Parent, where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect), to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

 

(b)   Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time at the request of Agent) is a complete and accurate
description of the authorized Equity Interests of each Loan Party and of Parent,
by class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding (with respect to Parent, only to
the extent 25% of any such Equity Interests are owned by a single Person, or
such lower percentage as may be required for Agent or and Lender to comply with
any legal or regulatory requirements to which it is subject).

 

(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time at the request of Agent), is a complete and accurate
list of Parent and each Loan Parties’ direct and indirect Subsidiaries, showing:
(i) the number of shares of each class of common and preferred Equity Interests
authorized for each of such Subsidiaries, and (ii) the number and the percentage
of the outstanding shares of each such class owned directly or indirectly by
Parent and each Loan Party. All of the outstanding Equity Interests of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

 

(d)   Except as set forth on Schedule 4.1(d) to this Agreement, or in any public
filings with the U.S. Securities and Exchange Commission with respect to Parent,
there are no subscriptions, options, warrants, or calls relating to any shares
of Parent any Loan Party’s or any of their respective Subsidiaries’ Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Parent nor any Loan Party is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests, except, with respect to Parent, as
reported in any public filings with the U.S. Securities and Exchange Commission.

 

 

 



 80 

 

 

4.2             Due Authorization; No Conflict.

 

(a)    As to Parent and each Loan Party, the execution, delivery, and
performance by such Parent or Loan Party of the Loan Documents to which it is a
party have been duly authorized by all necessary action on the part of such
Parent or Loan Party.

 

(b)   As to Parent and each Loan Party, the execution, delivery, and performance
by such Parent or Loan Party of the Loan Documents to which it is a party do not
and will not (i) violate any material provision of federal, state, or local law
or regulation applicable to Parent, any Loan Party or its Subsidiaries, the
Governing Documents of Parent, any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Parent, any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material agreement of Parent, any Loan Party or its Subsidiaries (and
Parent as of the Closing Date) where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of Parent or a Loan Party, or any approval or consent of any Person under any
material agreement of any Loan Party (and Parent as of the Closing Date), other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect.

 

4.3             Governmental Consents. The execution, delivery, and performance
by Parent and each Loan Party of the Loan Documents to which such Person is a
party and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation, as of the Closing Date.

 

4.4             Binding Obligations; Perfected Liens.

 

(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto (and by Parent to the extent party thereto and to
the extent applicable thereto) and is the legally valid and binding obligation
of such Person, enforceable against such Person in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

(b)   Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by Section
7(k)(iv) of the Guaranty and Security Agreement, and subject only to the filing
of financing statements and the recordation of the Mortgages, in each case, in
the appropriate filing offices), and first priority Liens, subject only to
Permitted Liens which are non-consensual Permitted Liens, permitted purchase
money Liens, or the interests of lessors under Capital Leases.

 

 

 



 81 

 

 

4.5             Title to Assets; No Encumbrances. Each of the Loan Parties and
its Subsidiaries has (a)  good, sufficient and legal title to (in the case of
fee interests in Real Property), (b) valid leasehold interests in (in the case
of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens.

 

4.6             Litigation. There are no actions, suits, or proceedings pending
or, to the knowledge of any Borrower, after due inquiry, threatened in writing
against Parent, a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

4.7             Compliance with Laws. Neither Parent, nor any Loan Party, nor
any subsidiary of any Loan Party (a) is in violation of any applicable laws,
rules, regulations, executive orders, or codes (including Environmental Laws)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, or (b) is subject to or in default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

4.8             No Material Adverse Effect. As of the Closing Date, all
historical financial statements relating to Parent, the the Loan Parties and
their Subsidiaries (and Parent) that have been delivered by Borrowers to Agent
have been prepared in accordance with GAAP in all material respects (except, in
the case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Parent’s and Loan Parties’ consolidated financial condition as of
the date thereof and results of operations for the period then ended. Since
December 31, 2016 through the Closing Date, no event, circumstance, or change
has occurred that has or could reasonably be expected to result in a Material
Adverse Effect.

 

4.9             Solvency.

 

(a)    Each Loan Party and Parent is Solvent (with respect to Parent only, on a
consolidated basis with its Subsidiaries).

 

(b)   No transfer of property is being made by any Loan Party or Parent, and no
obligation is being incurred by any Loan Party or Parent, in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party or Parent.

 

4.10          Employee Benefits.

 

(a)    Except as set forth on Schedule 4.10, no Loan Party or any of its
Subsidiaries, nor any of their ERISA Affiliates, sponsors, maintains or
contributes to (i) any Pension Plan or (ii) any Multiemployer Plan that is
intended to qualify as such under Section 401(a) of the IRC.

 

 

 



 82 

 

 

(b)   Each Loan Party has complied in all material respects with ERISA, the IRC
and all applicable laws regarding each Employee Benefit Plan other than any such
instances of non-compliance that are not reasonably expected to result in an
Event of Default under Section 8.12 below.

 

(c)    Each Employee Benefit Plan is, and has been, administered and operated in
all material respects in substantial compliance with ERISA, the IRC, all
applicable laws and the terms of each such Employee Benefit Plan other than any
such instances of non-compliance that are not reasonably expected to result in
an Event of Default under Section 8.12 below.

 

(d)   Each Employee Benefit Plan that is intended to qualify under Section
401(a) of the IRC has received a favorable determination letter from the
Internal Revenue Service or is entitled to rely on an opinion letter provided
under a volume submitter or prototype plan program. To the best knowledge of
each Loan Party and each of its Subsidiaries after due inquiry, nothing has
occurred which would prevent, or cause the loss of, such qualification of any
such Employee Benefit Plan.

 

(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or any of its Subsidiaries has been
incurred or is reasonably expected to be incurred by any Loan Party or any of
its Subsidiaries with respect to any Pension Plan that is reasonably expected to
result in an Event of Default under Section 8.12 below.

 

(f)    No Notification Event exists that could reasonably be expected to result
in an Event of Default under Section 8.12 below.

 

(g)   No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC that could reasonably be expected to result in an Event of
Default under Section 8.12 below.

 

(h)   No Loan Party or any of its Subsidiaries has incurred or is reasonably
expected to incur any liability as the result of any ERISA Affiliate that could
reasonably be expected to result in an Event of Default under Section 8.12
below.

 

4.11          Environmental Condition. Except as set forth on Schedule 4.11 to
this Agreement, (a) to each Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been used by a Loan Party, its
Subsidiaries, or to Borrower’s knowledge, by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to each Borrower’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability, in each
case, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

4.12          Complete Disclosure. All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about the industry of any Loan
Party or its Subsidiaries) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of any Loan Party or its Subsidiaries)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

 

 

 



 83 

 

 

4.13          Patriot Act. To the extent applicable, Parent and each Loan Party
is in compliance, in all material respects, with the (a) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the
“Patriot Act”).

 

4.14          [Reserved]

 

4.15          Payment of Taxes. Except as otherwise permitted under Section 5.5,
all Tax returns and reports of Parent, and of each Loan Party and its
Subsidiaries, required to be filed by any of them have been timely filed, and
all Taxes shown on such Tax returns to be due and payable and all other Taxes
upon Parent, upon a Loan Party or its Subsidiaries, or upon their respective
assets, income, businesses and franchises, that are due and payable have been
paid when due and payable (except, with respect to Parent, to the extent that it
could not reasonably be expected to result in in a Material Adverse Effect).
Each of Parent and each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all Taxes not yet due and
payable. No Borrower knows of any proposed Tax assessment against Parent, a Loan
Party or any of its Subsidiaries that either has not been consented to by
Borrower or Subsidiary or is not subject to a Permitted Protest.

 

4.16          Margin Stock. Neither Parent nor any Loan Party nor any
Subsidiaries of any Loan Party owns any Margin Stock or is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No part of the proceeds
of the loans made to Borrowers will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock or for any purpose that violates the provisions of Regulation
T, U or X of the Board of Governors. Neither Parent nor any Loan Party nor any
Subsidiaries of any Loan Party expects to acquire any Margin Stock.

 

4.17          Governmental Regulation. Neither Parent nor any Loan Party no any
of its Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur the Obligations as applicable to
it or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Parent nor any Loan Party nor Subsidiaries of any Loan
Party is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.18          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Neither Parent nor any of its Subsidiaries is in violation of any Sanctions.
Neither Parent nor any of its Subsidiaries nor, to the knowledge of each Loan
Party, any director, officer, employee or Affiliate of Parent or such Subsidiary
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Parent and its
Subsidiaries have collectively implemented and maintains in effect policies
reasonably designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Parent and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee and
Affiliate of Parent and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made nor any Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by Parent, any of its Subsidiaries or any of its or
their respective Affiliates.

 

 

 



 84 

 

 

4.19          Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party or its
Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries. None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Borrowers, except where the failure to do
so could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

4.20          [Reserved]

 

4.21          Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

4.22          Eligible Accounts. As to each Account that is identified by
Borrowers as an Eligible Account in a Borrowing Base Certificate submitted to
Agent, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of a
Borrower’s business, (b) owed to a Borrower without any known defenses,
disputes, offsets, counterclaims, or rights of return or cancellation, and (c)
not excluded as ineligible by virtue of one or more of the excluding criteria
(other than any Agent-discretionary criteria) set forth in the definition of
Eligible Accounts.

 

4.23          Eligible Inventory. As to each item of Inventory that is
identified by Borrowers as Eligible Finished Goods Inventory, or Eligible
In-Transit Inventory, in a Borrowing Base Certificate submitted to Agent, such
Inventory is (a) of good and merchantable quality, free from known defects, and
(b) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Inventory (in the case of Eligible In-Transit Inventory,
after giving effect to any exclusions therefrom specified in the definition of
Eligible In-Transit Inventory).

 

 

 



 85 

 

 

4.24          Location of Inventory . Other than de minimus amounts of Inventory
in the ordinary course of operations, the Inventory of Borrowers and their
Subsidiaries is not stored with a bailee, warehouseman, or similar party and is
located only at, or in-transit between, the locations identified on Schedule
4.25 to this Agreement (as such Schedule may be updated pursuant to Section
5.14).

 

4.25          Inventory Records. Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof in all material respects.

 

4.26          Hedge Agreements. On each date that any Hedge Agreement is
executed by any Hedge Provider, Borrower and each other Loan Party satisfy all
eligibility, suitability and other requirements under the Commodity Exchange Act
(7 U.S.C. § 1, et seq., as in effect from time to time) and the Commodity
Futures Trading Commission regulations.

 

4.27          Material Contracts. Schedule 4.29 to this Agreement sets forth all
Material Contracts to which any Borrower is a party or is bound as of the date
hereof. Borrowers have delivered or otherwise made available true, correct and
complete copies of such Material Contracts to Agent on or before the date
hereof. Borrowers are not in breach or in default in any material respect of or
under any Material Contract and have not received any notice of the intention of
any other party thereto to terminate any Material Contract.

 

5.                AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:

 

5.1             Financial Statements, Reports, Certificates. Borrowers (a) will
deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 to this Agreement no later
than the times specified therein, (b) agree that neither Parent nor any Loan
Party or any Subsidiary of a Loan Party will have a fiscal year different from
that of Administrative Borrower, (c) agree to maintain a system of accounting
that enables Borrowers to produce financial statements in accordance with GAAP,
and (d) agree that they will, and will cause each other Loan Party and Parent
to, (i) keep a reporting system that shows all additions, sales, claims,
returns, and allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to and with the consent of Agent in its Permitted Discretion.

 

5.2             Reporting. Borrowers (a) will deliver to Agent (and if so
requested by Agent, with copies for each Lender) each of the reports set forth
on Schedule 5.2 to this Agreement at the times specified therein, and (b) agree
to use commercially reasonable efforts in cooperation with any reasonable
request of Agent to facilitate and implement a system of electronic collateral
reporting in order to provide electronic reporting of each of the items set
forth on such Schedule.

 

5.3             Existence. Except as otherwise permitted under Section 6.3 or
Section 6.4, each Loan Party will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

 

 

 



 86 

 

 

5.4             Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

 

5.5             Taxes. Each Loan Party will, and will cause each of its
Subsidiaries to, pay in full before delinquency or before the expiration of any
extension period all Taxes imposed, levied, or assessed against it, or any of
its assets or in respect of any of its income, businesses, or franchises, other
than to the extent that the validity of such Tax is the subject of a Permitted
Protest.

 

5.6             Insurance. Each Loan Party will, and will cause each of its
Subsidiaries to, at Borrowers’ expense, maintain insurance respecting each of
each Loan Party’s and its Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located. All such policies of insurance shall be with financially sound and
reputable insurance companies acceptable to Agent and in such amounts as is
carried generally in accordance with sound business practice by companies in
similar businesses similarly situated and located and, in any event, in amount,
adequacy, and scope reasonably satisfactory to Agent (it being agreed that the
amount, adequacy, and scope of the policies of insurance of Borrowers in effect
as of the Closing Date are acceptable to Agent). All property insurance policies
are to be made payable to Agent for the benefit of Agent and the Lenders, as
their interests may appear, in case of loss, pursuant to a standard lender’s
loss payable endorsement with a standard non-contributory “lender” or “secured
party” clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders’ interest in the Collateral and to any
payments to be made under such policies. All certificates of property and
general liability insurance are to be delivered to Agent, with the lender’s loss
payable and additional insured endorsements in favor of Agent and shall provide
for not less than thirty days (ten days in the case of non-payment) prior
written notice to Agent of the exercise of any right of cancellation. If any
Loan Party or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss exceeding $1,000,000.00
covered by the casualty or business interruption insurance of any Loan Party or
its Subsidiaries. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

5.7             Inspection.

 

(a)    Each Loan Party will, and will cause each of its Subsidiaries and Parent
to, permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided, that an
authorized representative of a Borrower shall be allowed to be present) at such
reasonable times and intervals as Agent or any Lender, as applicable, may
designate and, so long as no Default or Event of Default has occurred and is
continuing, with reasonable prior notice to Borrowers and during regular
business hours, at Borrowers’ expense in accordance with the provisions of the
Fee Letter, subject to the limitations set forth below in Section 5.7(c).

 

 

 



 87 

 

 

(b)   Each Loan Party will, and will cause each of its Subsidiaries and Parent
to, permit Agent and each of its duly authorized representatives or agents to
conduct field examinations, appraisals or valuations at such reasonable times
and intervals as Agent may designate, at Borrowers’ expense in accordance with
the provisions of the Fee Letter, subject to the limitations set forth below in
Section 5.7(c).

 

(c)    So long as no Default or Event of Default has occurred and is continuing,
Borrowers shall not be obligated to pay Agent for out-of-pocket expenses and
costs incurred by Agent in connection with more than three (3) such field
examinations in any twelve (12) month period following the date hereof. In
addition, Agent may, at its election and at Borrower’ expense, no more than one
(1) time in any twelve (12) month period (or two (2) times during any 12 month
period (x) with respect to any Inventory subject to a Borrower Requested
Appraisal (as defined below) or (y) if Excess Availability is at any time during
such 12 month period less than 50% of the Maximum Revolver Amount), conduct
appraisals as to the Inventory, which appraisals shall be Acceptable Appraisals,
provided, that, (i) if an Event of Default has occurred and is continuing, Agent
may conduct, at Borrowers’ expense, such additional appraisals as to the
Inventory without limitation, as determined by Agent and (ii) at the request of
Borrower made no more than one (1) time in any 12 month period, Agent shall
conduct, at the expense of Borrower, an appraisal of Inventory selected by
Borrower for appraisal (any such appraisal under this clause (ii) referred to
herein as a “Borrower Requested Appraisal”);

 

5.8             Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries and Parent to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

5.9             Environmental. Each Loan Party will, and will cause each of its
Subsidiaries and Parent (with respect to Parent only, to the extent its failure
to do so could reasonably be expected to result in a Material Adverse Effect)
to,

 

(a)    Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

 

(b)   Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

 

(c)    Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

 

(d)   Promptly, but in any event within ten (10) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
to the extent any such violation, citation or other administrative order could
result in a Material Adverse Effect.

 

5.10          Disclosure Updates. Each Loan Party will, promptly and in no event
later than ten (10) Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules hereto.

 

 

 



 88 

 

 

5.11          Formation of Subsidiaries. Each Loan Party will, at the time that
any Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, within ten days of such event (or
such later date as permitted by Agent in its sole discretion) (a) cause such new
Subsidiary (i) if Administrative Borrower requests, subject to the consent of
Agent, that such Domestic Subsidiary be joined as a Borrower hereunder, to
provide to Agent a Joinder to this Agreement, and (ii) to provide to Agent a
joinder to the Guaranty and Security Agreement, in each case, together with such
other security agreements, as well as appropriate financing statements, all in
form and substance reasonably satisfactory to Agent (including being sufficient
to grant Agent a first priority Lien (subject to Permitted Liens) in and to the
assets of such newly formed or acquired Subsidiary); provided, that the Joinder,
the joinder to the Guaranty and Security Agreement, and such other security
agreements shall not be required to be provided to Agent with respect to any
Subsidiary of any Loan Party that is a CFC if providing such agreements would
result in adverse tax consequences or the costs to the Loan Parties of providing
such guaranty or such security agreements are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security or guarantee afforded thereby, (b)
provide, or cause the applicable Loan Party to provide, to Agent a pledge
agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged if pledging a greater amount would result in
adverse tax consequences or the costs to the Loan Parties of providing such
pledge are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary), and (c) provide to
Agent all other documentation, including the Governing Documents of such
Subsidiary and one or more opinions of counsel reasonably satisfactory to Agent,
which, in its opinion, is appropriate with respect to the execution and delivery
of the applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

 

5.12          Further Assurances. Each Loan Party will, and will cause each of
the other Loan Parties (and, with respect to clause (ii) hereof only, Parent)
to, at any time upon the reasonable request of Agent, execute or deliver to
Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, and all other documents (the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to (i) create, perfect, and continue perfected
or to better perfect Agent’s Liens in all of the assets of each of the Loan
Parties (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal) (other than any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement), and (ii) in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, that the foregoing shall not apply to any Subsidiary of a
Loan Party that is a CFC if providing such documents would result in adverse tax
consequences or the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits to Agent and the Lenders of the security afforded
thereby. To the maximum extent permitted by applicable law, if any Borrower or
any other Loan Party or Parent refuses or fails to execute or deliver any
reasonably requested Additional Documents within a reasonable period of time not
to exceed ten (10) Business Days following the written request of Agent to do
so, each Borrower and each other Loan Party and Parent hereby authorizes Agent
to execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party and Parent shall take such actions as Agent may reasonably request
from time to time to ensure that the Obligations, to the extent guaranteed by
the Guarantors, continue to be so guaranteed.

 

 

 



 89 

 

 

5.13          [Reserved].

 

5.14          Location of Inventory; Chief Executive Office. Each Loan Party
will, and will cause each of its Subsidiaries to, keep (a) except while in
transit in the ordinary course of business, and a deminimis amount of Inventory
that is not Eligible Inventory, all Inventory only at the locations identified
on Schedule 4.25 to this Agreement (provided that Borrowers may amend Schedule
4.25 to this Agreement so long as such amendment occurs by written notice to
Agent not less than ten (10) days prior to the date on which such Inventory is
moved to such new location and so long as Agent has consented to such amendment
and such new location is within the continental United States), and (b) their
respective chief executive offices only at the locations identified on Schedule
7 to the Guaranty and Security Agreement. Each Loan Party will, and will cause
each of its Subsidiaries to, use their commercially reasonable efforts to obtain
(i) Collateral Access Agreements for each of the locations at which Eligible
Inventory is located, and (ii) ratification of all Collateral Access Agreements
delivered to Agent’s predecessor agent, Wells Fargo Capital Finance, LLC, under
the Existing Loan Agreement.

 

5.15          OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Each Loan Party will, and will cause Parent and each of its Subsidiaries to,
comply with all applicable Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws. Each of the Loan Parties shall implement and maintain, and
cause Parent and its Subsidiaries to collectively implement and maintain, in
effect policies and procedures designed to ensure compliance by the Parent and
its Subsidiaries and their respective directors, officers, employees and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties shall, and shall cause their respective
Subsidiaries and Parent and its Subsidiaries, to comply with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.

 

5.16          Compliance with ERISA and the IRC.. In addition to and without
limiting the generality of Section 5.8, each Loan Party shall, and shall cause
its Subsidiaries and Parent to, except for instances that are not reasonably
expected to result in an Event of Default under Section 8.12 below, (a) comply
in all material respects with the applicable provisions of ERISA and the IRC
with respect to all Employee Benefit Plans, (b) without the prior written
consent of Agent and the Required Lenders, not take any action or fail to take
action the result of which could result in a Loan Party or ERISA Affiliate
incurring liability to the PBGC with respect to any Pension Plan or to a
Multiemployer Plan (other than for contributions, claims for benefits or
premiums payable in the ordinary course), (c) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty, excise
tax, fiduciary liability or correction obligation under ERISA or the IRC, (d)
operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC) (other
than for contributions, claims for benefits or premiums payable in the ordinary
course, and (e) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability other than for
contributions, claims for benefits or premiums payable in the ordinary course.
With respect to each Pension Plan (other than a Multiemployer Plan), except as
could not reasonably be expected to result in an Event of Default under Section
8.12 below, the Loan Parties and ERISA Affiliates shall (i) satisfy in full and
in a timely manner, without incurring any late payment or underpayment charge or
penalty and without giving rise to any Lien, all of the contribution and funding
requirements of the IRC and of ERISA, and (ii) pay, or cause to be paid, to the
PBGC in a timely manner, without incurring any late payment or underpayment
charge or penalty, all premiums required pursuant to ERISA.

 

 

 



 90 

 

 

6.                NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

 

6.1             Indebtedness. Each Loan Party will not, and will not permit any
of its Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

 

6.2             Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

6.3             Restrictions on Fundamental Changes. Each Loan Party will not,
and will not permit any of its Subsidiaries or Parent to,

 

(a)    Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests, except for (i) any merger
between Loan Parties; provided, that a Borrower must be the surviving entity of
any such merger to which it is a party and no merger may occur between Parent
and any Borrower, (ii) any merger between a Loan Party and a Subsidiary of such
Loan Party that is not a Loan Party so long as such Loan Party is the surviving
entity of any such merger, and (iii) any merger between Subsidiaries of any Loan
Party that are not Loan Parties (and, with respect to Parent only, to the extent
any of the foregoing could reasonably be expected to result in a Material
Adverse Effect),

 

(b)   liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities, (ii)
the liquidation or dissolution of a Loan Party (other than any Borrower) or any
of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Loan Party that is not liquidating or
dissolving, or (iv) the liquidation, winding up, or dissolution of any
Subsidiary of Parent, only to the extent it could reasonably be expected to
result in a Material Adverse Effect,

 

(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4 (and, with respect to
Parent only, to the extent it could reasonably be expected to result in a
Material Adverse Effect), or

 

(d)   change its classification/status for U.S. federal income tax purposes
(and, with respect to Parent only, to the extent it could reasonably be expected
to result in a Material Adverse Effect).

 

 

 



 91 

 

 

6.4             Disposal of Assets. Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, each Loan Party will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets.

 

6.5             Nature of Business. Each Loan Party will not, and will not
permit any of its Subsidiaries to, make any change in the fundamental nature of
its or their business as described in Schedule 6.5 to this Agreement or acquire
any properties or assets that are not reasonably related to the conduct of such
business activities; provided, that the foregoing shall not prevent any Loan
Party and its Subsidiaries from engaging in any business that is reasonably
related or ancillary to its or their business.

 

6.6             Prepayments and Amendments. Each Loan Party will not, and will
not permit any of its Subsidiaries to,

 

(a)    Except in connection with Refinancing Indebtedness permitted by Section
6.1,

 

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire (A) any
Subordinated Indebtedness of any Loan Party or its Subsidiaries, or (B) any
Indebtedness of any Loan Party or its Subsidiaries that is secured by a Lien on
the Collateral that is junior to the Agent’s Liens, or

 

(i)         make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

 

(b)   Directly or indirectly, amend, modify, or change in any material respect
any of the terms or provisions of:

 

(i)         any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, and (D) Indebtedness permitted under clauses (c), (h),
(j) and (k) of the definition of Permitted Indebtedness, or

 

(ii)       the Governing Documents of any Loan Party or any of its Subsidiaries
if the effect thereof, either individually or in the aggregate, could reasonably
be expected to be materially adverse to the interests of the Lenders.

 

6.7             Restricted Payments. Each Loan Party will not, and will not
permit any of its Subsidiaries to, make any Restricted Payment; provided, that
so long as it is permitted by law:

 

(a)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of Borrowers (or any spouses, ex-spouses, or
estates of any of the foregoing) on account of redemptions of Equity Interests
of Borrowers held by such Persons; provided, that the aggregate amount of such
redemptions made by such Borrower during the term of this Agreement plus the
amount of Indebtedness outstanding under clause (l) of the definition of
Permitted Indebtedness, does not exceed $50,000 in the aggregate in any calendar
year,

 

(b)   so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers may make distributions to former
employees, officers, or directors of such Borrower (or any spouses, ex-spouses,
or estates of any of the foregoing), solely in the form of forgiveness of
Indebtedness of such Persons owing to Borrowers on account of repurchases of the
Equity Interests of Borrowers held by such Persons; provided, that such
Indebtedness was incurred by such Persons solely to acquire Equity Interests of
such Borrower,

 

 

 



 92 

 

 

(c)    [reserved],

 

(d)   so long as Kinergy is treated as a limited liability company for federal
income tax purposes, Kinergy may distribute to the Parent, to the extent
actually payable by Parent to the applicable taxing authority, with respect to
each taxable year an aggregate amount equal to the product of (i) the maximum
combined federal and state income tax rate applicable to corporations (or
individuals, if higher) doing business in the state to which the Parent
allocates at least ten (10%) percent of its taxable income and which has the
highest such rate (or the state in which the Parent allocates more income than
any other state, if it doesn’t allocate at least ten percent (10%) of its
taxable income to any state) times (ii) the excess of the taxable income of the
Parent for such taxable year over the taxable losses of the Parent for all prior
taxable years that have not previously been used to reduce taxable income
pursuant to this clause (d), or

 

(e)    a Loan Party may make other Restricted Payments that satisfy the
Additional Payment Conditions.

 

6.8             Accounting Methods. Each Loan Party will not, and will not
permit any of its Subsidiaries or Parent to modify or change its fiscal year
(other than as may be required to conform to GAAP) or its method of accounting
from GAAP-based accounting.

 

6.9             Investments. Each Loan Party will not, and will not permit any
of its Subsidiaries to, directly or indirectly, make or acquire any Investment
or incur any liabilities (including contingent obligations) for or in connection
with any Investment except for Permitted Investments.

 

6.10          Transactions with Affiliates. Each Loan Party will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of any Loan Party or any of
its Subsidiaries except for:

 

(a)    [reserved],

 

(b)   [reserved],

 

(c)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party’s or such
Subsidiary’s board of directors (or comparable governing body) in accordance
with applicable law,

 

(d)   (i) transactions solely among the Loan Parties and (ii)  transactions
solely among Subsidiaries of Loan Parties that are not Loan Parties,

 

(e)    transactions permitted by Section 6.3, Section 6.7, or Section 6.9,

 

(f)    quarterly payments of Management Fees (i) by Kinergy to Parent for those
services provided by Parent to Kinergy pursuant to the Affiliate Company
Agreement as in effect on the date hereof in an amount not to exceed $1,500,000
per fiscal quarter and (ii) by Pacific Ag to Parent for those services provided
by Parent to Pacific Ag pursuant to the Affiliate Company Agreement as in effect
on the date hereof in an amount not to exceed $500,000 per fiscal quarter,

 

 

 



 93 

 

 

(g)   [reserved],

 

(h)   agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party, or

 

(i)     transactions to purchase, acquire or lease any property from, or sell,
transfer, lease or provide any property, goods or services to any Affiliate of a
Borrower (including Parent) in the ordinary course of such Borrower’s business
upon fair and reasonable terms no less favorable to such Borrower than such
Borrower would obtain in a comparable arm's length transaction with an
unaffiliated person.

 

6.11          Use of Proceeds. Each Loan Party will not, and will not permit any
of its Subsidiaries to, use the proceeds of any Loan made hereunder for any
purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facility, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, in each
case, as set forth in the Flow of Funds Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes; provided that (x) no part of the proceeds of the Loans will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors, (y)
no part of the proceeds of any Loan or Letter of Credit will be used, directly
or to Borrowers’ knowledge, indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans or contributions
in, or otherwise make such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Loan or Letter of Credit will be used, directly or to Borrowers’
knowledge, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Sanctions, Anti-Corruption Laws or Anti-Money
Laundering Laws.

 

6.12          Limitation on Issuance of Equity Interests. Except for the
issuance or sale of Qualified Equity Interests by Parent with respect to Pacific
Ag or by Kinergy with respect to Pacific Ag, each Loan Party will not, and will
not permit any of its Subsidiaries issue or sell any of its Equity Interests and
each Loan Party will not permit Parent issue or sell any of its Equity Interests
in and to Kinergy.

 

6.13          Inventory with Bailees. Each Borrower will not, and will not
permit any of its Subsidiaries to, store its Inventory at any time with a
bailee, warehouseman, or similar party except as set forth on Schedule 4.25 (as
such Schedule may be amended in accordance with Section 5.14).

 

6.14          [Reserved]

 

6.15          [Reserved].

 

6.16          Employee Benefits. Each Loan Party will not:

 

(a)    Terminate, or permit any ERISA Affiliate to terminate, any Pension Plan
in a manner, or take any other action with respect to any Pension Plan, which
could reasonably be expected to result in any liability of any Loan Party or
ERISA Affiliate to the PBGC that could be reasonably expected to result in an
Event of Default under Section 8.12 below.

 

 

 



 94 

 

 

(b)   Fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Pension Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to result in an
Event of Default under Section 8.12 below.

 

(c)    Permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Pension Plan
which could be reasonably expected to result in an Event of Default under
Section 8.12 below.

 

(d)   Contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10 that could be reasonably
expected to result in an Event of Default under Section 8.12 below.

 

(e)    Amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting
in a material increase in current liability such that a Loan Party or ERISA
Affiliate is required to provide security to such Plan under the IRC that could
be reasonably expected to result in an Event of Default under Section 8.12
below.

 

7.                FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations, Borrowers will maintain
a Fixed Charge Coverage Ratio of not less than 2:0 to 1.00, calculated as of the
last day of each fiscal month of Borrowers for the 12 month period then ended;
provided, that, the foregoing financial covenant shall not apply to any month
for which the Excess Availability was at all times during such month, and at all
times during each of the two (2) prior months, greater than twenty percent (20%)
of the Maximum Revolver Amount; provided, further, that the foregoing test
metric shall be based on Liquidity and not Excess Availability during any
consecutive five (5) Business Day period that includes the last Business Day of
a fiscal quarter (not to exceed five (5) total Business Days for any quarter
end).

 

8.                EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1             Payments. If Borrowers fail to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

 

8.2             Covenants.

 

 

 



 95 

 

 

(a)    If any Loan Party or any of its Subsidiaries fails to perform or observe
any covenant or other agreement contained in any of (i) Sections 5.1, 5.2, 5.6,
5.7 (solely if any Borrower refuses to allow Agent or its representatives or
agents to visit any Borrower’s properties, inspect its assets or books or
records, examine and make copies of its books and records, or discuss Borrowers’
affairs, finances, and accounts with officers and employees of any Borrower),
5.10, 5.11, 5.13, or 5.14 of this Agreement, (ii) Section 6 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 7 of the Guaranty and
Security Agreement;

 

(b)   If any Loan Party or any of its Subsidiaries, or, as applicable, Parent,
fails to perform or observe any covenant or other agreement contained in any of
Sections 5.3, 5.4, 5.5, 5.8, and 5.12 of this Agreement and such failure
continues for a period of fifteen (15) days after the earlier of (i) the date on
which such failure shall first become known to any executive officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent; or

 

(c)    If any Loan Party or any of its Subsidiaries fails to perform or observe
any covenant or other agreement contained in this Agreement, or in any of the
other Loan Documents, in each case, other than any such covenant or agreement
that is the subject of another provision of this Section 8 (in which event such
other provision of this Section 8 shall govern), and such failure continues for
a period of thirty days after the earlier of (i) the date on which such failure
shall first become known to any officer of any Borrower, or (ii) the date on
which written notice thereof is given to Borrowers by Agent;

 

8.3             Judgments. If one or more judgments, orders, or awards for the
payment of money involving an aggregate amount of $250,000 or more (except to
the extent any such excess amount is fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against Parent, a Loan Party or any of its
Subsidiaries, or with respect to any of their respective assets, and either (a)
there is a period of thirty consecutive days at any time after the entry of any
such judgment, order, or award during which (i) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (ii) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award (and, for each of the foregoing with respect to Parent
only, could reasonably be expected to result in a Material Adverse Effect);

 

8.4             Voluntary Bankruptcy, etc. If an Insolvency Proceeding of
Parent, any Loan Party, or any Subsidiary of any Loan Party, is commenced by
Parent, by a Loan Party, or by any Subsidiaries of any Loan Party;

 

8.5             Involuntary Bankruptcy, etc. If an Insolvency Proceeding is
commenced against Parent, against a Loan Party, or against any Subsidiaries of
any Loan Party, and, in each instance, any of the following events occur: (a)
such Parent, such Loan Party, or such Subsidiary, consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty (60) calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Parent, or
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

8.6             Default Under Other Agreements. If there is (a) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries, or Parent,
is a party with one or more third Persons relative to a Loan Party’s or any of
its Subsidiaries’, or Parent’s, Indebtedness involving an aggregate amount of
$1,000,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person,
irrespective of whether exercised, to accelerate the maturity of such Loan
Party’s or its Subsidiary’s, or Parent’s, obligations thereunder, or (b) a
default in or an involuntary early termination of one or more Hedge Agreements
to which a Loan Party or any of its Subsidiaries, or Parent, is a party
involving an aggregate amount of $1,000,000 or more, or (c) default under any
Material Contract, which default continues for more than the applicable cure
period, if any, with respect thereto and/or is not waived in writing by the
other parties thereto (and, for each of the foregoing with respect to Parent
only, could reasonably be expected to result in a Material Adverse Effect);

 

 

 



 96 

 

 

8.7             Representations, etc. If any warranty, representation,
certificate or record made herein or in any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

 

8.8             Guaranty. (a) Any default (after expiration of all applicable
notice and cure periods therein) by any Guarantor under any Guaranty and
Security Agreement or (b) if the obligations of any Guarantor under any Guaranty
and Security Agreement is limited in any respect or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement) or (c) if any Guarantor repudiates or revokes or purports to
repudiate or revoke any such guaranty;

 

8.9             Security Documents. As to any Loan Party, if the Guaranty and
Security Agreement or any other Loan Document that purports to create a Lien,
shall, for any reason, fail or cease to create a valid and perfected and,
(except to the extent of Permitted Liens which are non-consensual Permitted
Liens1, permitted purchase money Liens or the interests of lessors under Capital
Leases) first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, or (b) otherwise with respect to such Collateral, having
an aggregate value of no greater than $250,000;

 

8.10          Loan Documents. The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by Parent, by a Loan Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over Parent,
or any Loan Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or Parent or any Loan Party or its Subsidiaries shall
deny that such Parent, or such Loan Party or its Subsidiaries, has any liability
or obligation purported to be created under any Loan Document; or

 

8.11          Change of Control. A Change of Control shall occur, whether
directly or indirectly; or

 

8.12          ERISA. The occurrence of any of the following events: (a) any Loan
Party or ERISA Affiliate fails to make full payment when due of all amounts
which any Loan Party or ERISA Affiliate is required to pay as contributions,
installments, or otherwise to or with respect to a Pension Plan or Multiemployer
Plan (including the failure to make any Withdrawal Liability payment when due),
and such failure could reasonably be expected to result in liability in excess
of $250,000, (b) an accumulated funding deficiency or funding shortfall in
excess of $10,000,000 occurs or exists, whether or not waived, with respect to
any Pension Plan, individually or in the aggregate, (c) a Notification Event,
which could reasonably be expected to result in liability in excess of $250,000,
either individually or in the aggregate, or (d) any Loan Party or ERISA
Affiliate completely or partially withdraws from one or more Multiemployer Plans
and incurs Withdrawal Liability in excess of $250,000 in the aggregate; or

 



_______________

1 Note – Troutman Sanders’s request to add carve-out for non-delinquent taxes
and assessments and any taxes and assessments subject to a Permitted Protest
appears to already be covered by this footnoted exception.



 



 97 

 

 

8.13          Material Adverse Effect. There shall have occurred a Material
Adverse Effect as to any Loan Party or Parent.

 

9.                RIGHTS AND REMEDIES.

 

9.1             Rights and Remedies. Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall, in addition to any other rights or remedies provided
for hereunder or under any other Loan Document or by applicable law, do any one
or more of the following:

 

(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

 

(b)   by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, (ii) the obligation
of the Swing Lender to make Swing Loans, and (iii) the obligation of Issuing
Bank to issue Letters of Credit; and

 

(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Borrowers.

 

9.2             Remedies Cumulative. The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

 

 

 



 98 

 

 

9.3             Reserved.

 

10.             WAIVERS; INDEMNIFICATION.

 

10.1          Demand; Protest; etc. Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

 

10.2          The Lender Group’s Liability for Collateral. Each Borrower hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

 

10.3          Indemnification. Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank,
and each Participant (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, liabilities, fines, costs, penalties, and
damages, and all reasonable fees and disbursements of attorneys, experts, or
consultants and all other costs and expenses actually incurred in connection
therewith or in connection with the enforcement of this indemnification (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them (a) in connection
with or as a result of or related to the execution and delivery (provided, that
Borrowers shall not be liable for costs and expenses (including attorneys’ fees)
of any Lender (other than Wells Fargo) incurred in advising, structuring,
drafting, reviewing, administering or syndicating the Loan Documents),
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of the Loan
Parties’ and their Subsidiaries’ compliance (and to the extent expressly
applicable to Parent, Parent’s, compliance) with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-Tax claims), (b) with respect to any actual or prospective
investigation, litigation, or proceeding related to this Agreement, any other
Loan Document, the making of any Loans or issuance of any Letters of Credit
hereunder, or the use of the proceeds of the Loans or the Letters of Credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, and (c) in connection with or arising out of or attributable to the
use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of Hazardous Materials at, on,
under, to or from any assets or properties owned, leased or operated by any Loan
Party or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of any Loan Party or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents. This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations. If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

 

 



 99 

 

 

11.             NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party: c/o Administrative Borrower   400 Capital Mall, Suite 2060
  Sacramento, California 95814   Attn: General Counsel     with copies to:
Troutman Sanders   5 Park Plaza, Suite 1400   Irvine, California 92614  
Attn:  Martin Taylor, Esq.     If to Agent: WELLS FARGO BANK, NATIONAL
ASSOCIATION   2450 Colorado Avenue, Suite 3000W, 4th Floor   Santa Monica, CA
90404   Attn: Loan Portfolio Manager     with copies to: Otterbourg, P.C.   230
Park Avenue   New York, NY 10169   Attn:  Jim M. Cretella, Esq.    

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

 

 



 100 

 

 

12.             CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

 

(a)   THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

(b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
EACH OF PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND
EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A “CLAIM”). EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)   EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF LOS ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

 



 101 

 

 

(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, THE SWING
LENDER, ANY OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)    IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

 

(i)         WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW,
ANY CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE
WITH THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

 

(ii)       THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

 

 

 



 102 

 

 

(iii)     UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A
SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT
AGREE UPON A REFEREE WITHIN TEN DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY
SHALL HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE
APPOINTED TO SIT WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF
THE REFEREE, THE COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL
REMEDIES.

 

(iv)      EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER; PROVIDED, THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

 

(v)       THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE
PARTIES HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA.

 

(vi)      THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO
PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN
ACCORDANCE WITH CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE
EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION
WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR
SUMMARY JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT
SHALL ALSO INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL
ISSUE A DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION
644, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE
SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

 

(vii)    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

 

 



 103 

 

 

13.             ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1          Assignments and Participations.

 

(a)    Assignments Generally

 

(i)         Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees (each, an “Assignee”), with the prior written consent
(such consent not be unreasonably withheld or delayed) of:

 

(A)  Borrowers; provided, that no consent of Borrowers shall be required (1) if
a Default or Event of Default has occurred and is continuing, (2) in connection
with the primary syndication of the Commitments and the Obligations by Wells
Fargo provided that Wells Fargo shall consult with Borrowers in connection with
such primary syndication (it being understood that in no event shall Wells Fargo
be required to obtain Borrowers’ consent with respect to any assignment made in
connection with such primary syndication to an Eligible Transferee) or (3) in
connection with an assignment to a Person that is a Lender or an Affiliate
(other than natural persons) of a Lender; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within five (5) Business Days after having received
notice thereof; and

 

(B)  Agent, Swing Lender, and Issuing Bank.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)  no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to a Disqualified Institution or (ii) to a natural person,

 

(B)  no assignment may be made to a Loan Party or an Affiliate of a Loan Party,

 

(C)  the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

 

(D)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

 

(E)   the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

 

 

 



 104 

 

 

(F)   unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and

 

(G)  the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

 

(b)   From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

 

(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

 

(d)   Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

 

 

 



 105 

 

 

(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

 

(g)   Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(h)   Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Revolving Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Revolving
Loan to an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register.

 

 

 



 106 

 

 

(i)     In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(j)     Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.

 

13.2          Successors. This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

 

14.             AMENDMENTS; WAIVERS.

 



 107 

 

  

14.1          Amendments and Waivers.

 

(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by any Borrower (and to the extent expressly
applicable to Parent, by Parent) therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

 

(i)         increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the last sentence of
Section 2.4(c)(i),

 

(ii)       postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)     reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

 

(iv)      amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

(v)       as to those Lenders in place as of the Closing Date, amend, modify, or
eliminate Section 3.1,

 

(vi)      amend, modify, or eliminate Section 15.11,

 

(vii)    other than as permitted by Section 15.11, release or contractually
subordinated Agent’s Lien in and to any of the Collateral,

 

(viii)  amend, modify, or eliminate the definitions of “Required Lenders”, or
“Pro Rata Share”,

 

(ix)      other than in connection with a merger, liquidation, dissolution or
sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

(x)       amend, modify, or eliminate any of the provisions of Section
2.4(b)(i), (ii) or (iii), or

 

(xi)      amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
or Affiliates of a Loan Party;

 

 

 



 108 

 

 

(b)   No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

 

(i)         the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),

 

(ii)       any provision of Section 15 pertaining to Agent, or any other rights
or duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

 

(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Required Lenders, modify, or
eliminate the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts, Eligible Cash, Eligible
Finished Goods Inventory, Eligible In-Transit Inventory, and Eligible Inventory)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount, or change Section
2.1(c);

 

(d)   No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

(e)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

 

(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender.

 

14.2          Replacement of Certain Lenders.

 

(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

 

 

 



 109 

 

 

(b)   Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit. If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.

 

14.3          No Waivers; Cumulative Remedies. No failure by Agent or any Lender
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrowers of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

15.             AGENT; THE LENDER GROUP.

 

15.1          Appointment and Authorization of Agent. Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto. Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Provider) on the
conditions contained in this Section 15. Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or in the other Loan Documents, nor shall Agent have or be deemed to have
any fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement or the other Loan Documents with
reference to Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only a representative relationship between independent
contracting parties. Each Lender hereby further authorizes (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
authorize) Agent to act as the secured party under each of the Loan Documents
that create a Lien on any item of Collateral. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

 

 



 110 

 

 

15.2          Delegation of Duties. Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3          Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Provider) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Provider) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.

 

15.4          Reliance by Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Provider)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Provider).

 

 

 



 111 

 

 

15.5          Notice of Default or Event of Default. Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.” Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge. If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.

 

15.6          Credit Decision. Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of any Loan Party and its Subsidiaries or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider). Each Lender
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) to Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such due diligence,
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of each Borrower or any other
Person party to a Loan Document, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrowers. Each Lender also
represents (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to represent) that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

 

 



 112 

 

 

15.7          Costs and Expenses; Indemnification. Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Provider). In the event
Agent is not reimbursed for such costs and expenses by the Loan Parties and
their Subsidiaries, each Lender hereby agrees that it is and shall be obligated
to pay to Agent such Lender’s ratable thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

 

15.8          Agent in Individual Capacity. Wells Fargo and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Provider),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.

 

 

 



 113 

 

 

15.9          Successor Agent. Agent may resign as Agent upon 30 days (ten days
if an Event of Default has occurred and is continuing) prior written notice to
the Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product Provider.
If Agent resigns under this Agreement, the Required Lenders shall be entitled,
with (so long as no Event of Default has occurred and is continuing) the consent
of Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Provider). If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans. If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned). In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10       Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Provider). The other members of
the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11       Collateral Matters.

 

 

 



 114 

 

 

(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Provider shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Provider whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Provider (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(J) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Provider in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Provider), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Provider). Upon
request by Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Provider will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate (by contract or
otherwise) any Lien granted to or held by Agent on any property under any Loan
Document (a) to the holder of any Permitted Lien on such property if such
Permitted Lien secures purchase money Indebtedness (including Capitalized Lease
Obligations) which constitute Permitted Indebtedness and (b) to the extent Agent
has the authority under this Section 15.11 to release its Lien on such property.

 

 

 



 115 

 

 

(b)   Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Provider) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.

 

15.12       Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

 

(b)   If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13       Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

 

 

 



 116 

 

 

15.14       Payments by Agent to the Lenders. All payments to be made by Agent
to the Lenders (or Bank Product Provider) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

15.15       Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

15.16       Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:

 

(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,

 

(b)   expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Parent’s, and upon
Borrowers’ and their Subsidiaries’, books and records, as well as on
representations of Borrowers’ personnel,

 

(d)   agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

 

(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

 

 



 117 

 

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

15.17       Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

15.18       [Reserved]

 

16.             WITHHOLDING TAXES.

 

16.1          Payments. All payments made by any Loan Party under any Loan
Document will be made free and clear of, and without deduction or withholding
for, any Taxes, except as otherwise required by applicable law, and in the event
any deduction or withholding of Taxes is required, the applicable Loan Party
shall make the requisite withholding, promptly pay over to the applicable
Governmental Authority the withheld tax, and furnish to Agent as promptly as
possible after the date the payment of any such Tax is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by the
Loan Parties. Furthermore, if any such Tax is an Indemnified Taxes or an
Indemnified Tax is so levied or imposed, the Loan Parties agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein. The Loan Parties will promptly pay any
Other Taxes or reimburse Agent for such Other Taxes upon Agent's demand. The
Loan Parties shall jointly and severally indemnify each Indemnified Person (as
defined in Section 10.3) (collectively a "Tax Indemnitee") for the full amount
of Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee). The obligations of the
Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

 

 

 



 118 

 

 

16.2          Exemptions.

 

(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:

 

(i)         if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);

 

(ii)       if such Lender or Participant is entitled to claim an exemption from,
or a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

 

(iii)     if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

 

(iv)      if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or

 

(v)       a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

 

(b)   Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

 

 



 119 

 

 

(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent and Administrative Borrower (or, in
the case of a Participant, to the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(d)   If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

 

(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

 

16.3          Reductions.

 

(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

 

 

 



 120 

 

 

(b)   If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

16.4          Refunds. If Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes to which the Loan Parties
have paid additional amounts pursuant to this Section 16, so long as no Default
or Event of Default has occurred and is continuing, it shall pay over such
refund to the Administrative Borrower on behalf of the Loan Parties (but only to
the extent of payments made, or additional amounts paid, by the Loan Parties
under this Section 16 with respect to Indemnified Taxes giving rise to such a
refund), net of all out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the applicable Governmental Authority
with respect to such a refund); provided, that the Loan Parties, upon the
request of Agent or such Lender, agrees to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

17.             GENERAL PROVISIONS.

 

17.1          Effectiveness. This Agreement shall be binding and deemed
effective when executed by each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

 

17.2          Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3          Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

 

 



 121 

 

 

17.4          Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

17.5          Bank Product Provider. The Bank Product Provider in its capacity
as such shall be deemed a third party beneficiary hereof and of the provisions
of the other Loan Documents for purposes of any reference in a Loan Document to
the parties for whom Agent is acting. Agent hereby agrees to act as agent for
such Bank Product Provider and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6          Debtor-Creditor Relationship. The relationship between the Lenders
and Agent, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. No member of the Lender Group has (or shall be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

 

 



 122 

 

 

17.7          Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

17.8          Revival and Reinstatement of Obligations; Certain Waivers.

 

(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a “Voidable Transfer”), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys’ fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist, and (ii)
Agent’s Liens securing such liability shall be effective, revived, and remain in
full force and effect, in each case, as fully as if such Voidable Transfer had
never been made. If, prior to any of the foregoing, (A) Agent’s Liens shall have
been released or terminated, or (B) any provision of this Agreement shall have
been terminated or cancelled, Agent’s Liens, or such provision of this
Agreement, shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligation of any Loan Party in respect of such
liability or any Collateral securing such liability. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations.

 

(b)   Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, each Borrower hereby waive its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor’s partial payment.

 

17.9          Confidentiality.

 

(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors,

 

 



 123 

 

and consultants to any member of the Lender Group and to employees, directors
and officers of any member of the Lender Group (the Persons in this clause (i),
“Lender Group Representatives”) on a “need to know” basis in connection with
this Agreement and the transactions contemplated hereby and on a confidential
basis, (ii) to Subsidiaries and Affiliates of any member of the Lender Group
(including the Bank Product Provider); provided, that any such Subsidiary or
Affiliate shall have agreed to receive such information hereunder subject to the
terms of this Section 17.9, (iii) as may be required by regulatory authorities
so long as such authorities are informed of the confidential nature of such
information, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrowers with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrowers pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that (x) prior to any disclosure under this clause (vi) the disclosing
party agrees to provide Borrowers with prior written notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior written notice to Borrowers pursuant to
the terms of the subpoena or other legal process and (y) any disclosure under
this clause (vi) shall be limited to the portion of the Confidential Information
as may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives), (viii)
in connection with any assignment, participation or pledge of any Lender’s
interest under this Agreement; provided, that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information either subject to the terms of
this Section 17.9 or pursuant to confidentiality requirements substantially
similar to those contained in this Section 17.9 (and such Person may disclose
such Confidential Information to Persons employed or engaged by them as
described in clause (i) above), (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrowers with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.

 

(b)   Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

 

(c)    Each Loan Party agrees that Agent may make available to the Lenders
materials or information provided by or on behalf of Borrowers hereunder
(“Borrower Materials”) by posting the Communications on IntraLinks, SyndTrak or
a substantially similar secure electronic transmission system (the “Platform”).
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of the Borrower Materials, or the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by Agent in connection with the Borrower
Materials or the Platform. In no event shall Agent or any of the Agent-Related
Persons have any liability to the Loan Parties, any Lender or any other person
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or Agent’s transmission of
communications through the Internet, except to the extent the liability of such
person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as “Public Investor” (or such other similar term).

 

 

 



 124 

 

 

17.10       Survival. All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instru¬ments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstand¬ing or unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or been terminated.

 

17.11       Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

 

17.12       Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

 

 



 125 

 

 

17.13       Kinergy as Agent for Borrowers. Each Borrower hereby irrevocably
appoints Kinergy as the borrowing agent and attorney-in-fact for all Borrowers
(the “Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (a) to provide Agent with
all notices with respect to Revolving Loans and Letters of Credit obtained for
the benefit of any Borrower and all other notices and instructions under this
Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), and (c) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

 

17.14       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 

 



 126 

 

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

17.15       Amendment and Restatement.

 

The terms, conditions, agreements, covenants, representations and warranties set
forth in the Existing Loan Agreement are, effective as of the Closing Date,
amended and restated in their entirety, and as so amended and restated, replaced
and superseded by, the terms, conditions agreements, covenants, representations
and warranties set forth in this Agreement; provided, that, nothing herein or in
the other Financing Agreements shall, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, or constitute a novation in
respect of any of the “Obligations” existing under (and as defined in) the
Existing Loan Agreement (the “Existing Obligations”) or any other obligations,
liabilities and indebtedness of the Borrowers evidenced by or arising under the
Existing Loan Agreement or impair or adversely affect the continuation of the
security interests, liens and other interests in the Collateral heretofore
granted, pledged and/or assigned by the Borrowers to Agent pursuant to or in
connection with the Existing Loan Agreement. All Existing Obligations of
Borrowers to Agent and Lenders, and all other loans, advances and other
financial accommodations under the Existing Loan Agreement, that are outstanding
and unpaid as of the date hereof pursuant to the Existing Loan Agreement
(including, without limitation, all Existing Obligations now or hereafter
arising in connection with the Existing Letters of Credit) shall be deemed
Obligations of Borrowers under this Agreement which are secured by Liens in the
Collateral pursuant to the terms of this Agreement.

 

[Signature pages to follow.]

 

 

 

 

 

 

 

 

 

 

 



 127 

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

    BORROWERS: KINERGY MARKETING LLC, an Oregon limited liability company      
By: /s/ Bryon T. McGregor   Name:  Bryon T. McGregor   Title: Chief Financial
Officer       PACIFIC AG. PRODUCTS, LLC, a California limited liability company
      By: /s/ Bryon T. McGregor   Name:  Bryon T. McGregor   Title: Chief
Financial Officer    

 



 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 



   

 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Lead Arranger, as Book Runner, as Syndication Agent, as Documentation
Agent, and as a Lender       By:      /s/ Carlos Valles   Name: Carlos Valles  
            Its Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]



   

 

 



EXHIBIT A-1


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 



This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of __________ between __________ (“Assignor”) and __________
(“Assignee”). Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

 

1.      In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

 

2.      The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Term Loan and the Revolving
Loans assigned hereunder, as reflected on Assignor’s books and records.

 

3.      The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) [confirms that it is an Eligible Transferee;] (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

4.      Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

 

 

 



   

 

 

5.      As of the Settlement Date (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

 

6.      Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.

 

7.      This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.

 

8.      THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN
BY THIS REFERENCE, MUTATIS MUTANDIS.

 

 

 

 

 

 

 

 

 

 



   

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

  [NAME OF ASSIGNOR],       as Assignor       By  _____________________________
         Name:          Title:           [NAME OF ASSIGNEE],       as Assignee  
    By  _____________________________          Name:          Title:    

 

ACCEPTED THIS ____ DAY OF
_______________

Wells Fargo BANK, NATIONAL
Association, a national banking

association, as Agent, as Swing Lender and as Issuing Bank

By  _____________________________

       Name:

       Title:

 

 

[[____________], [as Swing Lender] [and] [as Issuing Bank]

By  ________________________

       Name:

       Title:]

 

 

[[ADMINISTRATIVE BORROWER]



By  _____________________________

       Name:

        Title:]

 

 

 

 

  



   

 

 



ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrowers:  KINERGY MARKETING LLC, an Oregon limited liability company,
PACIFIC AG. PRODUCTS, LLC, a California limited liability company, and their
Subsidiaries from time to time party to the Credit Agreement     2. Name and
Date of Credit Agreement:

 

Second Amended and Restated Credit Agreement dated as of August 2, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Pacific Ethanol, Inc., as Parent, Borrowers,
the lenders party thereto as “Lenders”, and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as sole Lead
Arranger (in such capacity, together with its successors and assigns in such
capacity, the “Lead Arranger”), Book Runner (in such capacity, together with its
successors and assigns in such capacity, the “Book Runner”), syndication agent
(in such capacity, together with is successors and assigns in such capacity, the
“Syndication Agent”), and Documentation Agent (in such capacity, together with
its successors and assigns in such capacity, the “Documentation Agent”).

 

3. Date of Assignment Agreement: _______       4. Amounts:          
a.    Assigned Amount of Revolver Commitment $_______         b.   Assigned
Amount of Revolving Loans $_______         b.   [Assigned Amount of Term Loan
$_______]       5. Settlement Date: _______       6. Purchase Price $______    
  7. Notice and Payment Instructions, etc.  

 

Assignee:   Assignor:                  

 

 

 



   

 

 



EXHIBIT B-1

FORM OF BORROWING BASE CERTIFICATE

 

 

 

On file with Agent.

 

 

 

 

 

 

 

 

 

 



   

 

 



EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Administrative Borrower’s letterhead]

 

 

To: Wells Fargo Bank, National Association   2450 Colorado Avenue, Suite 3000
West   Santa Monica, California 90404   Attn:  ________________________

 

Re:          Compliance Certificate dated ____________ __, 201__

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Second Amended and Restated Credit
Agreement, dated August 2, 2017 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
KINERGY MARKETING LLC, an Oregon limited liability company (“Kinergy”), PACIFIC
AG, PRODUCTS, LLC, a California limited liability company (“Pacific Ag” and,
together with Kinergy, each, a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), and Agent. Capitalized terms used herein, but not
specifically defined herein, shall have the meanings ascribed to them in the
Credit Agreement.

 

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:

 

1.      The financial information of Borrowers and their Subsidiaries furnished
in Schedule 1 attached hereto has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrowers and their Subsidiaries as of the date set forth
therein.

 

2.      Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Borrowers and their
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.

 

 

3.      Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Borrowers and/or their Subsidiaries have taken, are taking, or
propose to take with respect thereto.

 

 

 



   

 

 

 

4.      Except as set forth on Schedule 3 attached hereto, the representations
and warranties of Parent, Borrowers and their Subsidiaries set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.

 

5.      As of the date hereof, each Borrower and their Subsidiaries are, on a
collective basis, in compliance with the applicable covenants contained in
Section 7 of the Credit Agreement as demonstrated on Schedule 4 hereof.

 

 

 

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 20___.

 

 

KINERGY MARKETING, LLC,

as Administrative Borrower

 

 

By:__________________

Name: ________________

Title: _________________

 

   

 

 

 

 

 

 

 

 

 

 

 

   

 

SCHEDULE 1

 

Financial Information

 

 

 

 

 

 

 

 

 

 

 

   

 

SCHEDULE 2

 

Default or Event of Default

 

 

 

 

 

 

 

 

 

 

 

   

 

SCHEDULE 3

 

Representations and Warranties

 

 

 

 

 

 

 

 

 

 

 

   

 

SCHEDULE 4

 

Financial Covenants

 

1.     Fixed Charge Coverage Ratio.

 

Borrowers’ and their Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the 12 month period ending ____________ ___, 20___, is
___:1.0, which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7) of the Credit Agreement for the corresponding period.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 



EXHIBIT J-1

 

[FORM OF] JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”), is entered into as of ______ __,
20__, by and among ___________, a ________ (“New Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated August 2, 2017 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among KINERGY MARKETING LLC,
an Oregon limited liability company (“Kinergy”), PACIFIC AG. PRODUCTS, LLC, a
California limited liability company (“Pacific Ag” and, together with Kinergy,
each, a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), and Agent, and those additional Persons that are joined as a party to
the Credit Agreement by executing the form of Joinder attached thereto as
Exhibit J-1, each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the Lender Group has agreed to make or issue Loans,
Letters of Credit and other certain financial accommodations thereunder;

 

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

 

[WHEREAS, pursuant to that certain Fee Letter, dated as of _______, 20__ (as
amended, restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Borrowers and Agent, each Borrower has agreed to pay
certain fees to Agent on the terms set forth therein;]

 

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

 

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

 

1.       Joinder of New Borrower to the Credit Agreement. By its execution of
this Agreement, New Borrower hereby (a) agrees that from and after the date of
this Agreement it shall be a party to the Credit Agreement as a “Borrower” and
shall be bound by all of the terms, conditions, covenants, agreements and
obligations set forth in the Credit Agreement, (b) accepts joint and several
liability for the Obligations pursuant to the terms of the Loan Documents, and
(c) confirms that, after giving effect to the supplement to the Schedules to the
Credit Agreement provided for in Section 2 below, the representations and
warranties contained in Section 4 of the Credit Agreement are true and correct
as they relate to New Borrower as of the date this Agreement. In furtherance of
the foregoing, New Borrower hereby makes, as of the date of this Agreement, each
representation and warranty contained in the Credit Agreement, including,
without limitation, Section 4 of the Credit Agreement. New Borrower hereby
agrees that each reference to a “Borrower” or the “Borrowers” in the Credit
Agreement and the other Loan Documents shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.

 

 

 

   

 

 

2.       Updated Schedules. Attached as Exhibit A hereto are updated copies of
each of Schedule 4.1(b) and Schedule 4.1(c) to the Credit Agreement revised to
include all information required to be provided therein with respect to New
Borrower. Each such Schedule shall be attached to the Credit Agreement, and on
and after the date hereof all references in any Loan Document to any such
Schedule to the Credit Agreement shall mean such Schedule as so amended;
provided, that any use of the term “as of the date hereof” or any term of
similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.

 

3.       Joinder of New Borrower to the Fee Letter. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a “Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and (b)
agrees that it shall comply with and be subject to all of the terms, conditions,
covenants, agreements and the remaining obligations set forth in the Fee Letter
applicable to Borrowers. New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

 

4.       Reserved.

 

5.       Additional Requirements. Concurrent with the execution and delivery of
this Agreement, Agent shall have received the following, each in form and
substance satisfactory to Agent:

 

(a)       a Joinder No. __ to the Guaranty and Security Agreement, dated as of
the date hereof, by and among New Borrower and Agent (“Joinder No. __”),
together with the original Equity Interest certificates, if any, representing
all of the Equity Interests of the Subsidiaries of New Borrower required to be
pledged under the Guaranty and Security Agreement and any original promissory
notes of New Borrower, accompanied by undated Equity Interest powers/transfer
forms executed in blank, and the same shall be in full force and effect;

 

(b)       [a Pledged Interests Addendum by __________, a _________, dated as of
the date hereof, with respect to the pledge of Equity Interest of New Borrower,
owned by _______, together with the original stock certificates, if any,
representing all of the Equity Interests of New Borrower held by ________,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer, and the same shall be in full force and effect;]

 

(c)       appropriate financing statement to be filed in the office of the
_______ Secretary of State against New Borrower to perfect the Agent’s Liens in
and to the Collateral of New Borrower, which Agent is authorized to file with
such Secretary of State;

 

(d)       a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;

 

 

 



 2 

 

 

(e)       a certificate of status with respect to New Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;

 

(f)       certificates of status with respect to New Borrower, dated as of a
recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

 

(g)       copies of New Borrower’s Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower; and

 

(h)       evidence that New Borrower has been added to the Loan Parties’
existing insurance policies required by Section 5.6 of the Credit Agreement;

 

(i)       to the extent requested by Agent, a customary opinion of counsel
regarding such matters as to New Borrower as Agent or its counsel may reasonably
request, and which is otherwise in form and substance reasonably satisfactory to
Agent (it being understood that such opinion shall be limited to this Agreement,
and the documents executed or delivered in connection herewith (including the
financing statement filed against New Borrower); and

 

(j)       such other agreements, instruments, approvals or other documents
reasonably requested by Agent prior to the date hereof in order to create,
perfect and establish the first priority of, or otherwise protect, any Lien
purported to be covered by any Loan Document or otherwise to effect the intent
that New Borrower shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that, to the extent set forth in
the Credit Agreement and the Guaranty and Security Agreement, all property and
assets of New Borrower shall become Collateral for the Obligations.

 

6.       Further Assurances. At any time upon the reasonable request of Agent,
New Borrower shall promptly execute and deliver to Agent such Additional
Documents as Agent shall reasonably request pursuant to the Credit Agreement and
the other Loan Documents, in each case in form and substance reasonably
satisfactory to Agent.

 

7.       Notices. Notices to New Borrower shall be given in the manner set forth
for Borrowers in Section 11 of the Credit Agreement.

 

8.       Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

9.       Binding Effect. This Agreement shall be binding upon New Borrower, and
the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.

 

 

 



 3 

 

 

10.     Effect on Loan Documents.

 

(a)       Except as contemplated to be supplemented hereby, the Credit
Agreement, the Fee Letter, the Intercompany Subordination Agreement and each
other Loan Document shall continue to be, and shall remain, in full force and
effect. Except as expressly contemplated hereby, this Agreement shall not be
deemed (i) to be a waiver of, or consent to, or a modification or amendment of
any other term or condition of the Credit Agreement, the Fee Letter, the
Intercompany Subordination Agreement or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.

 

(b)       Each reference in the Credit Agreement and the other Loan Documents to
“Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.

 

11.       Miscellaneous.

 

(a)       This Agreement is a Loan Document. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission (e.g., “PDF” or “tif”
via email) shall be equally effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile or other electronic image scan transmission also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

(b)       Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)       Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.

 

(d)       Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed against any member of the Lender Group or New Borrower, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

(e)       The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(f)       This Agreement shall be subject to the rules of construction set forth
in Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

 

 

 



 4 

 

 

 

 

[remainder of this page intentionally left blank].

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 

 



IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

NEW BORROWER:

_____________,

 

a _________________

          By: __________________________________   Name:
__________________________________   Title: __________________________________  
 

 

 

 

 

 

 

 

 

   

 

 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

a national banking association

          By: __________________________________   Name:
__________________________________   Title: __________________________________  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Exhibit A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Schedule 4.1(b)

 

CAPITALIZATION OF BORROWERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Schedule 4.1(c)

 

CAPITALIZATION OF BORROWERS’ SUBSIDIARIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

EXHIBIT P-1

 

FORM OF PERFECTION CERTIFICATE

 

Reference is hereby made to (a) that certain Credit Agreement, dated as of June
__, 2017 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Kinergy Marketing LLC (“Kinergy”),
Pacific AG. Products, LLC (“Pacific Ag” and together with Kinergy, each
individually, a “Borrower” and collectively, the “Borrowers”) and those
additional entities that become parties thereto as Borrowers in accordance with
the terms thereof by executing the form of Joinder attached thereto as Exhibit
J-1 (each, a “Borrower” and individually and collectively, jointly and
severally, the “Borrowers”), the lenders identified on the signature pages
thereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender” and, collectively, the
“Lenders”), and Wells Fargo Bank, National Association, a national banking
association (“Wells Fargo”), as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity “Agent”) and (b) that certain Guaranty
and Security Agreement dated as of June __, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”) by and among by and among Borrowers, Pacific Ethanol, Inc.
(“Parent”), and the Subsidiaries of Borrowers party thereto (each, a “Grantor”
and collectively, the “Grantors”), and Agent.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Guaranty and Security
Agreement.

 

The undersigned, the ________ of ______________, hereby certifies (in my
capacity as __________ and not in my individual capacity) to Agent and each of
the other members of the Lender Group and the Bank Product Providers as follows
as of June __, 2017:

 

1.      Names.

 

(a)    The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).

 

(b)   Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.

 

(c)    Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

 

 

 



   

 

 

2.      Chief Executive Offices. The chief executive office of each Loan Party
is located at the address set forth in Schedule 2 hereto.

 

3.      Real Property.

 

(a)    Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the Guaranty and Security Agreement) of each Loan Party, (ii) [filing
offices for any mortgages encumbering the Real Property or to encumber, the Real
Property as of the Closing Date,] (iii) common names, addresses and uses of each
parcel of Real Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described on
Schedule 3(a) attached hereto: (A) no Loan Party has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 3(a) and (B) no Loan
Party has any leases which require the consent of the landlord, tenant or other
party thereto to the transactions contemplated by the Loan Documents.

 

(b)   Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).

 

4.      Extraordinary Transactions. Except for those purchases, mergers,
acquisitions, consolidations, and other transactions described on Schedule 4
attached hereto, all of the Collateral has been originated by each Loan Party in
the ordinary course of business or consists of goods which have been acquired by
such Loan Party in the ordinary course of business from a person in the business
of selling goods of that kind.

 

5.      Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 5(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, Equity Interests of each Loan Party and its
Subsidiaries and the record and beneficial owners of such Equity Interests. Also
set forth on Schedule 5(a) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made. Attached hereto as Schedule 5(b) is a true and correct organizational
chart of [Parent] [Borrowers] and [its][their] Subsidiaries.

 

6.      Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true
and correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of ______________, 20__ having an aggregate value or face amount in
excess of $_________, including all intercompany notes between or among any two
or more Loan Parties or any of their Subsidiaries.

 

7.      Intellectual Property.

 

(a)    Schedule 7(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 7(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 7(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.

 

 

 



 - 2 - 

 

 

(b)   Schedule 7(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;

 

(c)    Attached hereto as Schedule 7(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the United States Trademarks, United Patents, United
States Copyrights and Intellectual Property Licenses set forth on Schedule 7(a)
and Schedule 7(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

 

8.      Commercial Tort Claims. Attached hereto as Schedule 8 is a true and
correct list of all commercial tort claims that exceed $________ held by each
Loan Party, including a brief description thereof.

 

9.      Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9
is a true and complete list of all Deposit Accounts and Securities Accounts
(each as defined in the Guaranty and Security Agreement) maintained by each Loan
Party, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.

 

10.   Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$_________.

 

11.   [Motor Vehicles. Attached hereto as Schedule 11 is a true and correct list
of all motor vehicles and other goods (covered by certificates of title or
ownership) [having an aggregate fair market value in excess of $_______ and
owned by any Loan Party,] and the owner and approximate fair market value of
such motor vehicles.]

 

12.   Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft: Yes ____  No ____     Vessels, boats or ships: Yes ____  No ____    
Railroad rolling stock: Yes ____  No ____     [Motor Vehicles or similar titled
collateral. Yes ____  No ____]    

 

 

 



 - 3 - 

 

 

If the answer is yes to any of these other types of assets, please describe on
Schedule 12.

 

[The Remainder of this Page has been intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 4 - 

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of ________________, 2017.

 

Kinergy Marketing LLC,

as a Borrower

 

By: _____________________

Name: ___________________

Title: ____________________

 

 

PACIFIC AG. PRODUCTS, LLC,

as a Borrower

 

By: _____________________

Name: ___________________

Title: ____________________

 

 

 

Pacific Ethanol, inc.,

as Parent

 

By: _____________________

Name: ___________________

Title: ____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 5 - 

 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name Type of Entity Registered
Organization
(Yes/No)
Organizational
Number Federal
Taxpayer
Identification
Number Jurisdiction
of
Formation States
Where
Qualified
to do
Business                                          

 

 

 

 

 

 

 

 

 

 

 

 - 6 - 

 

Schedule 1(b)

 

Prior Names

 

 

Loan Party/Subsidiary Prior Name Date of Change                        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 7 - 

 

 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

 

Loan
Party/Subsidiary Name of Entity Action Date of
Action State of
Formation List of All
Other Names
Used on
Any Filings with the
Internal Revenue Service
During Past Five Years                                                          
                                                 

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

 

 

 

 

 

 



 

 - 8 - 

 

 

Schedule 2

 

Chief Executive Offices

 

 

Loan Party/Subsidiary Address County State                                      
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 9 - 

 

 

Schedule 3(a)

 

Real Property

 

 

Entity of
Record Common
Name and
Address Owned,
Leased or
Other
Interest Landlord /
Owner if
Leased
or Other
Interest Description
of Lease or
Other
Documents
Evidencing
Interest Purpose /
Use Improvements
Located on
Real
Property Legal
Description Encumbered
or to be
Encumbered
by Mortgage Filing
Office for
Mortgage Option to
Purchase /
Right of
First
Refusal [    ] [    ] [    ] [    ] [    ] [    ] [    ] [SEE
EXHIBIT A-[ ] ATTACHED
HERETO] [YES/NO] [   ] [YES/NO]                      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 10 - 

 

Schedule 3(a)

 

Real Property (cont.)

 

Required Consents; Loan Party Held Landlord/ Grantor Interests

 

 

I. Landlord’s / Tenant’s Consent Required

 

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / TENANT’S CONSENT IS
REQUIRED].

 

 

 

 

 

 

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Loan Party holds Landlord’s /
Grantor’s Interest

 

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE ANY LOAN PARTY HOLDS LANDLORD’S /
GRANTOR’S INTEREST]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 11 - 

 

[Schedule 3(b)

 

Bailees]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 - 12 - 

 

 

 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

 

Loan
Party/Subsidiary Description of Transaction
Including Parties Thereto Date of
Transaction                  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 13 - 

 

Schedule 5(a)

 

(a) Equity Interests of Loan Parties and Subsidiaries

 

 

Current Legal
Entities Owned Record
Owner Certificate No. No. Shares
/Interest Percent
Pledged                                        

 

(b) Other Equity Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 14 - 

 

Schedule 5(b)

 

Organizational Chart

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 15 - 

 

Schedule 6

 

Instruments and Chattel Paper

 

 

1.       Promissory Notes:

 

Entity Principal Amount Date of Issuance Interest Rate Maturity Date            
                 

 

2.       Chattel Paper:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 16 - 

 

Schedule 7(a)

 

Copyrights, Patents and Trademarks

 

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER TITLE REGISTRATION
NUMBER      

 

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER    

 

 

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER REGISTRATION
NUMBER COUNTRY/STATE TITLE

 

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER COUNTRY/STATE

 

 

 

 

 

 

 - 17 - 

 

Schedule 7(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER REGISTRATION
NUMBER DESCRIPTION      

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER DESCRIPTION      

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER REGISTRATION
NUMBER COUNTRY/STATE DESCRIPTION        

 

 

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER COUNTRY/STATE DESCRIPTION        

 

 

 

 

 

 

 - 18 - 

 

Schedule 7(a)

 

Copyrights, Patents and Trademarks (cont.)

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER REGISTRATION
NUMBER TRADEMARK      

 

 

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER TRADEMARK      

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER REGISTRATION
NUMBER COUNTRY/STATE TRADEMARK        

 

 

 

 

 

 

 

Applications:

 

OWNER APPLICATION
NUMBER COUNTRY/STATE TRADEMARK        

 

 

 

 

 

 



 - 19 - 

 

 

Schedule 7(b)

 

Intellectual Property Licenses

 

LICENSEE LICENSOR COUNTRY/STATE REGISTRATION/
APPLICATION
NUMBER, IF
ANY DESCRIPTION                                                            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 20 - 

 

Schedule 7(c)

 

Intellectual Property Filings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 21 - 

 

Schedule 8

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 22 - 

 

Schedule 9

 

Deposit Accounts and Securities Accounts

 

 

Owner Type of Account Bank or Intermediary Account Numbers                      
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 23 - 

 

Schedule 10

 

Letter of Credit Rights

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 24 - 

 

[Schedule 11

 

Motor Vehicles]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 25 - 

 

Schedule [12]

 

Other Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 26 - 

 

FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE

 

Supplement (this “Supplement”), dated as of ____, 20__, to the Perfection
Certificate, dated as of ________, 20__ (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages thereto and those additional entities
that thereafter become Loan Parties.

 

Reference is hereby made to (a) that certain Credit Agreement, dated as of
_______, 20__ (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among [_______, a _______
(“Parent”),] _______, a _______ (“_______”)[, the Subsidiaries of _______
identified on the signature pages thereof as “Borrowers”,] and those additional
entities that become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1 (each,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), [and] Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”)[, [and] Wells Fargo and ___________, as joint lead arrangers
(in such capacity, together with their successors and assigns in such capacity,
the “Joint Lead Arrangers”)][, [and] Wells Fargo and ___________, as joint book
runners (in such capacity, together with their successors and assigns in such
capacity, the “Joint Book Runners”)] [, [and] Wells Fargo and ___________, as
co-syndication agents (in such capacity, together with their successors and
assigns in such capacity, the “Co-Syndication Agents”)][, [and] Wells Fargo and
___________, as co-documentation agents (in such capacity, together with their
successors and assigns in such capacity, the “Co-Documentation Agents”)], and
(b) that certain Guaranty and Security Agreement dated as of _________, 20__ (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty and Security Agreement”) by and among by and among [Parent,] Borrowers
and the Subsidiaries of Borrowers party thereto (each, a “Grantor” and
collectively, the “Grantors”), and Agent.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Code” shall mean the
“Code” as that term is defined in the Guaranty and Security Agreement.

 

WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;

 

In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
________ of _________, hereby certify (in my capacity as __________ and not in
my individual capacity) to Agent and each of the other members of the Lender
Group and the Bank Product Providers as follows as of _______, 20__: [the
information in the Perfection Certificate delivered on or prior to the Closing
Date is true, correct, and complete on and as of the date hereof.] [Schedule
1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes
in Corporate Identity; Other Names”, Schedule 2, “Chief Executive Offices”,
Schedule 3(a), “Real Property”, [Schedule 3(b), “Bailees”,] Schedule 4,
“Transactions Other Than in the Ordinary Course of Business”, Schedule 5(a),
“Equity Interests”, Schedule 5(b), “Organizational Chart” Schedule 6,
“Instruments and Chattel Paper”, Schedule 7(a), “Copyrights, Patents and
Trademarks”, Schedule 7(b), “Intellectual Property Licenses”, Schedule 8,
“Commercial Tort Claims”, Schedule 9, “Deposit Accounts and Securities
Accounts”, Schedule 10, “Letter-of-Credit Rights”, [Schedule 11, “Motor
Vehicles”], and Schedule [12], “Other Assets” attached hereto supplement
Schedule 1(a), Schedule (1(b), Schedule 1(c), Schedule 2, Schedule 3, Schedule
4, Schedule 5(a), Schedule 5(b), Schedule 6, Schedule 7(a), Schedule 7(b),
Schedule 8, Schedule 9, Schedule 10, [Schedule 11,] and Schedule [12]
respectively, to the Perfection Certificate and shall be deemed a part thereof
for all purposes of the Perfection Certificate.]

 

 

 - 27 - 

 



The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.

 

Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 28 - 

 

IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this ____ day of ________________, 20__.

 



 

 

[PARENT]

 

By:_______________________________________
Name:
Title:

 

[BORROWER]

 

By:_______________________________________
Name:
Title:

 

[BORROWER]

 

By:_______________________________________
Name:
Title:

 

[GUARANTOR]

 

By:_______________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 - 29 - 

 





Schedule A-1

 

Agent’s Account

 

Bank:

 

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA # 121-000-248

 

Account Name:

 

Wells Fargo Capital Finance, LLC

A/C # 4124923707

Ref: Kinergy Marketing, LLC

 

 

 



   

 

 



Schedule A-2

 

Authorized Persons

 

 

Company

 

 

  Title   Name Kinergy Marketing LLC and Pacific Ag. Products, LLC   President
and Chief Executive Officer   Neil M. Koehler Kinergy Marketing LLC and Pacific
Ag. Products   Chief Operating Officer   Michael D. Kandris Kinergy Marketing
LLC and Pacific Ag. Products   Chief Financial Officer   Bryon T. McGregor
Kinergy Marketing LLC and Pacific Ag. Products   General Counsel, Vice President
and Secretary   Christopher W. Wright Kinergy Marketing LLC and Pacific Ag.
Products, LLC   Vice President   Paul P. Koehler Kinergy Marketing LLC and
Pacific Ag. Products, LLC   Vice President   James R. Sneed Kinergy Marketing
LLC and Pacific Ag. Products, LLC   Vice President   Michael Kramer Kinergy
Marketing LLC and Pacific Ag. Products, LLC   Vice President   Robert Olander

 

 

 

 

 

 

 

 

   

 

Schedule C-1

 

Commitments

 

 

 

Lender

Revolver Commitment

 

Total Commitment

Wells Fargo Bank, National Association $100,000,000 $100,000,000             All
Lenders $100,000,000 $100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule D-1

 

Designated Accounts

 

 

Name of Company  Name and Address of Bank  Account No.  Purpose Kinergy
Marketing LLC  Wells Fargo Bank  2000042670302  Collection Account Kinergy
Marketing LLC  Wells Fargo Bank  2000042670357  Disbursement Account Pacific Ag.
Products, LLC  Wells Fargo Bank  4122203821  Collection Account Pacific Ag.
Products, LLC  Wells Fargo Bank  4125617902  Disbursement Account Kinergy
Marketing LLC  INTL * FS Stone  DSMR3393 & JCR43394  Restricted Cash for Hedge
Positions Kinergy Marketing LLC  RCG  318 43393-Hedge
318 43394-Spec
318 43302-Spec
318 43303-Hedge  Restricted Cash for Hedge Positions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Schedule E-1

 

Existing Letters of Credit

 

 

Tallgrass Interstate Gas Transmission LLC $414,830.00

Union Tank Car Company $891,550.00

Pacific Gas and Electric Company $22,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule P-1

 

Permitted Investments

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule P-2

 

Permitted Liens

 

 

 

Name of
Company

 

Name of
Secured Party

 

Description
Of Collateral

File No. of Financing

Statement/Jurisdiction
      (Optional)      

        Kinergy Marketing LLC Wells Fargo Bank, National Association Asset-Based
Line of Credit  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in this Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:

 

(a)   the Closing Date shall occur on or before August 2, 2017;

 

(b)   [Reserved];

 

(c)   Agent shall have received evidence that appropriate financing statements
have been duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;

 

(d)   Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

 

(i)    a completed Borrowing Base Certificate,

 

(ii)   the Control Agreements (as defined in the Guaranty and Security
Agreement),

 

(iii)    the Fee Letter,

 

(iv)   the Guaranty and Security Agreement, and

 

(v)    a completed Perfection Certificate for each of the Loan Parties,

 

(e)   Agent shall have received a certificate from the Secretary with respect to
each Loan Party (i) attesting to the resolutions of such Loan Party’s board of
directors (or, with respect to a limited liability company, other authorized
Person) authorizing its execution, delivery, and performance of the Loan
Documents to which it is a party, (ii) authorizing specific officers of such
Loan Party to execute the same, and (iii) attesting to the incumbency and
signatures of such specific officers of such Loan Party;

 

(f)   Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, which Governing
Documents shall be (i) certified by the Secretary with respect to such Loan
Party, and (ii) with respect to Governing Documents that are charter documents,
certified as of a recent date (not more than 30 days prior to the Closing Date)
by the appropriate governmental official;

 

(g)   Agent shall have received a certificate of status with respect to each
Loan Party, dated within 30 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

 

(h)   Agent shall have received certificates of status with respect to each Loan
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Effect, which
certificates shall indicate that such Loan Party is in good standing in such
jurisdictions;

 

 

 



   

 

 

(i)   To the extent not previously received, Agent shall have received a
certificate of insurance, together with the endorsements thereto, as are
required by Section 5.6 of this Agreement, the form and substance of which shall
be satisfactory to Agent;

 

(j)   [Reserved];

 

(k)         Agent shall have received an opinion of the Loan Parties’ counsel in
form and substance reasonably satisfactory to Agent;

 

(l)          Agent shall have completed its business, legal, and collateral due
diligence of Borrowers;

 

(m)        Agent shall have completed (i) Patriot Act searches, OFAC/PEP
searches and customary individual background checks for each Loan Party, and
(ii) OFAC/PEP searches and customary individual background searches for each
Loan Party’s senior management and key principals, the results of which shall be
satisfactory to Agent;

 

(n)          Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement and the other Loan
Documents;

 

(o)          Parent, Borrowers and each of their respective Subsidiaries shall
have received all licenses, approvals or evidence of other actions required by
any Governmental Authority in connection with the execution and delivery by
Parent, Borrowers or their respective Subsidiaries of the Loan Documents or with
the consummation of the transactions contemplated thereby, if any are so
required; and

 

(p)          all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

 

 

 

   

 

 

Schedule 4.1(b)

 

Equity Interests

 

 

Company Authorized Equity Interests Issued and Outstanding Parent 300,000,000
shares of Common Stock
3,553,000 shares of Non-Voting Common Stock
10,000,000 shares of Preferred Stock

43,971,127 shares of Common Stock issued and outstanding as of the Closing Date

 

959 shares of Non-Voting Common Stock issued and outstanding as of the Closing
Date

 

926,942 shares of Series B Preferred Stock issued and outstanding as of the
Closing Date

Kinergy --

100% of Equity Interests owned directly by Parent

 

Pacific Ag -- 100% of Equity Interests owned directly by Kinergy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 4.1(c)

 

Subsidiaries

 

 

Company Authorized Ownership by Parent and each Loan Party Parent Pacific
Ethanol Central, LLC N/A 100% of Equity Interests owned directly by Parent
Pacific Aurora, LLC N/A 73.93% of the Equity Interests owned indirectly by
Parent Pacific Ethanol Aurora East, LLC N/A 73.93% of the Equity Interests owned
indirectly by Parent Pacific Ethanol Aurora West, LLC N/A 73.93% of the Equity
Interests owned indirectly by Parent Pacific Ethanol Pekin, LLC N/A 100% of
Equity Interests owned indirectly by Parent Pacific Ethanol Canton, LLC N/A 100%
of Equity Interests owned indirectly by Parent Kinergy N/A 100% of Equity
Interests owned directly by Parent Pacific Ag N/A 100% of Equity Interests owned
indirectly by Parent Pacific Ethanol Development, LLC N/A 100% of Equity
Interests owned directly by Parent Illinois Corn Processing, LLC N/A 100% of
Equity Interests owned indirectly by Parent Pe Op Co. 4,000,000 shares of Common
Stock
1,000,000 shares of Preferred Stock

1,000 shares of Common Stock issued and outstanding,

100% owned directly by Parent

 

 

 



   

 

 

Company Authorized Ownership by Parent and each Loan Party Pacific Ethanol West,
LLC N/A 100% of Equity Interests owned indirectly by Parent Pacific Ethanol
Magic Valley, LLC N/A 100% of Equity Interests owned indirectly by Parent
Pacific Ethanol Stockton LLC N/A 100% of Equity Interests owned indirectly by
Parent Pacific Ethanol Columbia, LLC N/A 100% of Equity Interests owned
indirectly by Parent Pacific Ethanol Madera LLC N/A 100% of Equity Interests
owned indirectly by Parent Kinergy Pacific Ag N/A 100% of Equity Interests owned
directly by Kinergy Pacific Ag N/A N/A N/A

 

 

 

 

   

 

 

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, or Calls

 

N/A

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 4.10

 

Employee Benefits

 

Pacific Ethanol Pekin Pension Plan (f/k/a Aventine Renewable Energy, Inc. Hourly
Pension Plan)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 4.11

 

Environmental Condition

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 4.14

 

Permitted Indebtedness

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

Schedule 4.25

 

Location of Inventory

 

 

A.       Company: Kinergy Marketing LLC

 

Locations of Inventory, Equipment and Other Assets

 

Address Type Owned/Leased/3rd Party Name of Third Party* 71335 Rail Loop Drive,
Boardman,OR 97818** Plant Owned by PE Op Co.   2600 Washington Ave., Burley, ID
83318** Plant Owned by PE Op Co.   31470 Avenue 12, Madera, CA 93638** Plant
Owned by PE Op Co.   1205 S. O Road, Aurora, NE 68818** Plant Owned by Pacific
Ethanol Central, LLC   2103 Harvest Drive, Aurora, NE 68818** Plant Owned by
Pacific Ethanol Central, LLC   1300 S. Second Street, Pekin, IL 61554** Plant
Owned by Pacific Ethanol Central, LLC   3028 Navy Drive, Stockton, CA 95206**
Plant Owned by PE Op Co.   3028 Navy Drive, Stockton, CA 95206** Transload
(PES-K) Owned by PE Op Co.   15000 E Smith Road, Aurora, CO 80011 Rack Terminal
3rd party Magellan Midstream Partners

 

 

 

 



   

 

 

 

Address Type Owned/Leased/3rd Party Name of Third Party* 2503 S.E. 43rd St, Des
Moines, IA 50317 Rack Terminal 3rd party Magellan Midstream Partners 1/4 Mile N
Jct. Hwy 56/HWY156, Great Bend, KS 67530 Rack Terminal 3rd party Magellan
Midstream Partners 401 E. Donovan Rd, Kansas City, KS 66115 Rack Terminal 3rd
party Magellan Midstream Partners 2451 W County Road C, St. Paul, MN 55113 Rack
Terminal 3rd party Magellan Midstream Partners 251 N Sunnylane Road, Oklahoma
City, OK 74107 Rack Terminal 3rd party Magellan Midstream Partners 2205 N 11th
Street, Omaha, NE 68110 Rack Terminal 3rd party Magellan Midstream Partners 100
Hwy 4, Scott City, KS 67871 Rack Terminal 3rd party Magellan Midstream Partners
RFD No. 1 Box 151, Topeka, KS 66546 Rack Terminal 3rd party Magellan Midstream
Partners 2120 South 33rd West Ave, Tulsa, OK 74107 Rack Terminal 3rd party
Magellan Midstream Partners

 

 

 



   

 

 

 

 

Address Type Owned/Leased/3rd Party Name of Third Party* 1120 S Meridian Ave,
Valley Center, KS 67147 Rack Terminal 3rd party Magellan Midstream Partners 8500
West 68th Street, Argo, IL 60501-0409 Terminal 3rd party Kinder Morgan – Argo
125 North 53rd Ave, Phoenix, AZ 85043 Terminal 3rd party CalJet 9420 NW St.
Helens Road, Portland, OR 97231** Terminal 3rd party NuStar Energy Linnton 2900
Sacajawea Park Rd, Pasco, WA 99301 Terminal 3rd party Tidewater - Pasco 488
Wright Avenue, Richmond, CA 94804** Terminal 3rd party Plains Products Terminals
90 San Pablo Ave, Crockett, CA 94525** Terminal 3rd party NuStar Selby 2941 Navy
Drive, Stockton, CA 95206-0653** Terminal 3rd party NuStar Energy Stockton 1015
South Cherry, Tucson, AZ 85719 Terminal 3rd party AZ Petroleum Beatty Terminal,
Boise, ID ** Transload Facility 3rd party Boise West Point

 

 

 



   

 

 

Address Type Owned/Leased/3rd Party Name of Third Party* 2690 Prairie Road,
Eugene, OR 97404 Transload Facility 3rd party The Jerry Brown Company 2200 S
Highland Drive, Las Vegas, NV 89102 Transload Facility 3rd party Rebel Oil 8000
E Manning Avenue, Fowler, CA 93625 Transload Facility *inactive 3rd party Van G
- Goble Terminal

 

* Addresses for the third parties are the addresses listed herein.

 

** Bailee agreement in place.

 

Third Party Relationships:

 

-Terminals: The Companies have entered into terminaling agreements with third
parties which grants the Companies access to store products at such facilities.
   

-Plant – 3rd Party: The Companies market the products for these third parties
but does not store any ethanol at these locations.    

-Transload Facility: The Companies have entered into terminaling agreements with
third parties which grants the Companies access to ship railcars to such
facility and offload into trucks. Ethanol remains in railcars until offloaded.

 

 

 

 

 



   

 

 

Schedule 4.29

 

Material Contracts

 

   Company  Name of
Agreement  Date of
Agreement  Parties to
Agreement  Date of
Expiration/Termination                  1.       Kinergy Marketing LLC & Pacific
Ag Products, LLC
  Affiliated Company Agreement   July 1, 2015  Pacific Ethanol, Inc.
and its subsidiaries  Auto Renew Annually                  2.       Kinergy
Marketing LLC & Pacific Ag Products, LLC   Amendment No. 1 to Affiliated
Company Agreement  January 1, 2017  Pacific Ethanol, Inc.
and its subsidiaries  Coterminous                  3.       Kinergy Marketing
LLC & Pacific Ag Products, LLC 

Amendment No. 2 to Affiliated
Company Agreement (Draft
7-3-17)

  July 1, 2017  Pacific Ethanol, Inc.
and its subsidiaries
(including Illinois Corn
Processing, LLC)   Coterminous                  4.       Kinergy Marketing LLC 
Amended and Restated Ethanol
Marketing Agreement   September 1, 2014  Pacific Ethanol Stockton LLC  Auto
Renew Annually                  5.       Kinergy Marketing LLC  Amended and
Restated Ethanol
Marketing Agreement   July 1, 2015  Pacific Ethanol Magic Valley, LLC  Auto
Renew Annually                  6.       Kinergy Marketing LLC  Amended and
Restated Ethanol
Marketing Agreement   July 1, 2015  Pacific Ethanol Madera LLC  Auto Renew
Annually

 

 

 

   

 



 

                 7.       Kinergy Marketing LLC  Ethanol Marketing Agreement 
July 1, 2015  Aventine Renewable
Energy – Aurora West, LLC
(n/k/a “Pacific Ethanol
Aurora West, LLC”)  Auto Renew Annually                  8.       Kinergy
Marketing LLC  Ethanol Marketing Agreement  July 1, 2015  Aventine Renewable
Energy, Inc. – (n/k/a to “Pacific Ethanol Pekin, LLC”)   Auto Renew Annually   
              9.  Kinergy Marketing LLC  Amendment No. 1 to Ethanol Marketing
Agreement  December 15, 2016  Pacific Ethanol Pekin, LLC  Coterminous         
        10.   Kinergy Marketing LLC  Ethanol Marketing Agreement  July 1, 2015 
Nebraska Energy, L.L.C
(n/k/a “Pacific Ethanol
Aurora East, LLC”)  Auto Renew Annually                  11.   Kinergy Marketing
LLC  Ethanol Marketing Agreement  December 15, 2016  Pacific Aurora, LLC
  Auto Renew Annually                  12.   Kinergy Marketing LLC 

Alcohol Product Marketing Agreement (Draft 7-3-17)

  July 3, 2017  Illinois Corn
Processing, LLC  Auto Renew Annually                  13.   Pacific Ag.
Products, LLC 

Co-Product Marketing Agreement (Draft 7-3-17)

  July 3, 2017  Illinois Corn
Processing, LLC  Auto Renew Annually                  14.   Pacific Ag.
Products, LLC 

Grain Procurement and Supply Agreement (Draft 7-3-17)

  July 3, 2017  Illinois Corn
Processing, LLC  Auto Renew Annually

 

 

 

   

 

 

Schedule 5.1

Financial Reporting

 

 

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

within 30 days  after the end of each fiscal month during each of Borrowers’
fiscal years, (a)        monthly unaudited consolidated financial statements and
unaudited consolidating financial statements (including in each case balance
sheets, statements of income and loss, statements of cash flow, and statements
of shareholders’ equity), all in reasonable detail, fairly presenting in all
material respects the consolidated financial position and the consolidated
results of the operations of Borrowers and their respective Subsidiaries as of
the end of and through such fiscal month, certified to be correct by the chief
financial officer of Administrative Borrower, subject to normal year-end
adjustments and accompanied by a Compliance Certificate substantially in the
form of Exhibit C-1 hereto, along with a schedule in form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such month, whether Borrowers were, on a collective basis, in compliance with
the covenant set forth in Section 7 of this Agreement for such month. within 50
days after the end of the first three (3) fiscal quarters of each fiscal year;
provided, that, with respect to Parent, the filing of such financial statements
or other information with the SEC, or the making of such reports or other
information available on the SEC’s EDGAR filing system shall be deemed to have
satisfied the delivery requirement

(a)       quarterly unaudited consolidated financial statements and unaudited
consolidating financial statements of Borrowers their respective Subsidiaries
(including in each case balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Borrowers
and their respective Subsidiaries as of the end of and through such fiscal
quarter, certified to be correct by the chief financial officer of
Administrative Borrower, subject to normal quarterly and year-end adjustments
and accompanied by a Compliance Certificate substantially in the form of Exhibit
C hereto along with a schedule in form reasonably satisfactory to Agent of the
calculations used in determining, as of the end of such fiscal quarter, whether
Borrowers were in compliance with the covenants set forth in Section 7 of this
Agreement for such fiscal quarter, and

 

(b)       quarterly unaudited consolidated financial statements of Parent and
its Subsidiaries (including balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), all in
reasonable detail, fairly presenting in all material respects the consolidated
financial position and the consolidated results of the operations of Parent and
its Subsidiaries as of the end of and through such fiscal quarter, certified to
be correct by the chief financial officer of Parent, subject to normal quarterly
and year-end adjustments and accompanied by a Compliance Certificate
substantially in the form of Exhibit C hereto along with a schedule in form
reasonably satisfactory to Agent of the calculations used in determining, as of
the end of such fiscal quarter, whether Borrowers were in compliance with the
covenants set forth in Section 7 of this Agreement for such fiscal quarter, and

 

 

 



   

 

 

 

within 120 days after the end of each fiscal year; provided, that, with respect
to Parent, the filing of such financial statements or other information with the
SEC, or the making of such reports or other information available on the SEC’s
EDGAR filing system shall be deemed to have satisfied the delivery requirement

(a)       audited consolidated financial statements and unaudited consolidating
financial statements of Borrowers and their respective Subsidiaries (including
in each case balance sheets, statements of income and loss, statements of cash
flow, and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting in all material respects
the consolidated financial position and the consolidated results of the
operations of Borrowers and their respective Subsidiaries as of the end of and
for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Parent on behalf of Borrowers and reasonably acceptable to Agent, that such
audited consolidated financial statements have been prepared in accordance with
GAAP, and present fairly in all material respects the results of operations and
financial condition of Borrowers and their respective Subsidiaries as of the end
of and for the fiscal year then ended, and

 

(b)        audited consolidated financial statements of Parent and its
Subsidiaries (including balance sheets, statements of income and loss,
statements of cash flow, and statements of shareholders’ equity), and the
accompanying notes thereto, all in reasonable detail, fairly presenting in all
material respects the consolidated financial position and the consolidated
results of the operations of Parent and its Subsidiaries as of the end of and
for such fiscal year, together with the unqualified opinion of independent
certified public accountants with respect to the audited consolidated financial
statements, which accountants shall be an independent accounting firm selected
by Parent and reasonably acceptable to Agent, that such audited consolidated
financial statements have been prepared in accordance with GAAP, and present
fairly in all material respects the consolidated results of operations and
consolidated financial condition of Parent and its Subsidiaries as of the end of
and for the fiscal year then ended.

At such time as available, but in no event no later than the end of each fiscal
year (a)       projected consolidated financial statements (including in each
case, forecasted balance sheets and statements of income and loss, statements of
cash flow, and statements of shareholders’ equity), and Borrowers and their
respective Subsidiaries, on a consolidated basis, for the next fiscal year, all
in reasonable detail, and in a format consistent with the projections delivered
by Borrowers to Agent prior to the date hereof, together with such supporting
information as Agent may reasonably request. Such projected financial statements
shall be prepared on a monthly basis for the next succeeding year. Such
projections shall represent Parent’s and Borrowers’ reasonable best estimate of
the future financial performance of Borrowers for the periods set forth therein
and shall have been prepared on the basis of the assumptions set forth therein
which Borrowers believe are fair and reasonable as of the date of preparation in
light of current and reasonably foreseeable business conditions (it being
understood that actual results may differ from those set forth in such projected
financial statements). Each year Parent and Borrowers shall provide to Agent a
semi-annual update with respect to such projections or at any time a Default or
Event of Default exists or has occurred and is continuing, more frequently as
Agent may require. Promptly after the sending or filing thereof, provided, that,
the filing of such reports or other information with the SEC, or the making of
such reports or other information available on the SEC’s EDGAR filing system
shall be deemed to have satisfied the delivery requirement

(a)       all reports which Parent or any of their Subsidiaries sends to its
security holders generally,

 

(b)        all reports and registration statements which Parent or any of its
Subsidiaries files with the Securities Exchange Commission, any national or
foreign securities exchange or the National Association of Securities Dealers,
Inc., and such other reports as Agent may hereafter specifically identify to
Administrative Borrower that Agent reasonably requires be provided to Agent,

 

(c)        all press releases, and

 

(d)       all other statements concerning material changes or developments in
the business of a Borrower made available by any Borrower to the public.

 

 

 

 



   

 

 

upon the reasonable request of Agent and to the extent not otherwise required to
be delivered herewith (a)       budgets, forecasts, projections and other
information respecting the Collateral and the business of Borrowers, it being
acknowledged and agreed that Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers to any court or other Governmental Authority, or to any Lender or
Participant or prospective Lender or Participant, or any Affiliate of any Lender
or Participant; provided that any such delivery will be subject to the
provisions set forth in Section 17.9 of the Credit Agreement.   Each Borrower
hereby irrevocably authorizes and directs all auditors who prepared any audited
statements as and when required hereunder, to deliver to Agent, at Borrowers’
expense, copies of the financial statements of any Borrower and any reports or
management letters prepared by such auditors on behalf of any Borrower and to
disclose to Agent and Lenders such material information as they may have
regarding the business of any Borrower, all subject to the confidentiality
provisions of Section 17.9.  Any documents, schedules, invoices or other papers
delivered to Agent or any Lender may be destroyed or otherwise disposed of by
Agent or such Lender one (1) year after the same are delivered to Agent or such
Lender, except as otherwise designated by Administrative Borrower to Agent or
such Lender in writing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 5.2

 

Collateral Reporting

 

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:

 

If (x) no Increased Reporting Period is in effect, monthly, as soon as
practicable (but in any event no later than the 15th day after the end of each
month), or (y) an Increased Reporting Period is in effect, weekly, as soon as
practicable (but in any event no later than two (2) Business Days after the end
of each week, commencing with the first such day to occur during any Increased
Reporting Period), or (z) more frequently as the Agent may reasonably request:

(a)    schedules of sales made, credits issued and cash received,

 

(b)   inventory reports by location and category (and including the amounts of
Inventory and the value thereof at any leased locations and at premises of
warehouses, processors or other third parties), and

 

(c)    an executed Borrowing Base Certificate as of the last Business Day of the
immediately preceding period, together with all schedule, each duly completed,
as required pursuant to the terms of the Borrowing Base Certificate.

Monthly (no later than the 15th Business Day after the end of each month), or
more frequently as Agent may reasonably request:

(a)  perpetual inventory reports,

 

(b)   agings of accounts receivable (together with a reconciliation to the
previous month’s aging and general ledger),

 

(c)    agings of accounts payable (and including information indicating the
amounts owing to owners and lessors of leased premises, warehouses, processors
and other third parties from time to time in possession of any Collateral), and

 

(d)    a schedule of all ethanol purchase and sale contracts or agreements
constituting a Material Contract entered into, amended or terminated during the
previous month.

 

Promptly upon request by Agent:

(a) copies of customer statements, purchase orders, sales invoices, credit
memos, remittance advices and reports, and copies of deposit slips and bank
statements,

 

(b)   copies of shipping and delivery documents,

 

(c)   copies of purchase orders, invoices and delivery documents for Inventory
and Equipment acquired by any Borrower, and

 

(d)     such other reports as to the Collateral as Agent shall reasonably
request from time to time.

 

 

 

 

 

 



   

 

 

 

  It being acknowledged and agreed that, with respect to each of the foregoing,
if Borrowers’ records or reports of the Collateral are prepared or maintained by
an accounting service, contractor, shipper or other agent, Borrowers hereby
irrevocably authorize such service, contractor, shipper or agent to deliver such
records, reports, and related documents to Agent and to follow Agent’s
instructions with respect to further services at any time that an Event of
Default exists or has occurred and is continuing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

Schedule 6.5

 

Nature of Business

 

 

1.Kinergy purchases, markets and sells the ethanol produced by certain Pacific
Ethanol Affiliates.    

2.Pacific Ag acts as agent to solicit, negotiate, enter into and administer, on
behalf of certain Pacific Ethanol Affiliates, corn supply arrangements to
procure the corn necessary to operate its facility. Pacific Ag also provides
grain handling services including, but not limited to, receiving, unloading and
conveying corn into the facility’s storage and, in the case of whole corn
delivered, processing and hammering the whole corn.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

